                 Case 19-11595-LSS            Doc 33       Filed 07/20/19        Page 1 of 39



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


        In re:                                                    Chapter 11

        BLACKHAWK MINING LLC, et al.,1                            Case No. 19-11595 (LSS)

                                Debtors.                          (Joint Administration Requested)


                                        AFFIDAVIT OF SERVICE

       I, Christine Porter, depose and say that I am employed by Prime Clerk LLC (“Prime
Clerk”), the proposed claims and noticing agent for the Debtors in the above-captioned chapter
11 cases.

       On July 19, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served via email on the Core/2002 Email Service List
attached hereto as Exhibit A:

    •    Debtors’ Motion for Entry of an Order (I) Directing Joint Administration of Chapter 11
         Cases and (II) Granting Related Relief [Docket No. 2]

    •    Declaration of Jesse M. Parrish, Chief Financial Officer of Blackhawk Mining LLC, in
         Support of the Chapter 11 Petitions and First Day Motions [Docket No. 3]

    •    Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
         Pay Prepetition Wages, Salaries, Other Compensation, and Reimbursable Expenses and
         (B) Continue Employee Benefits Programs, and (II) Granting Related Relief [Docket No.
         4]

    •    Debtors’ Motion for Entry of Interim and Final Orders (I) Approving the Debtors’
         Proposed Adequate Assurance of Payment for Future Utility Services, (II) Prohibiting
         Utility Companies from Altering, Refusing, or Discontinuing Services, (III) Approving
         the Debtors’ Proposed Procedures for Resolving Adequate Assurance Requests, and (IV)
         Granting Related Relief [Docket No. 5]

The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number include: Blackhawk Mining LLC (5600); Blackhawk Coal Sales, LLC (9456); Blackhawk Land and
Resources, LLC (7839); Blackhawk River Logistics, LLC (3388); Blue Creek Mining, LLC (2427); Blue Diamond
Mining, LLC (3488); Eagle Shield, LLC (6721); FCDC Coal, Inc. (6188); Guyandotte Mining, LLC (4882);
Hampden Coal, LLC (8241); Kanawha Eagle Mining, LLC (0586); Logan & Kanawha, LLC (3178); Panther Creek
Mining, LLC (0627); Pine Branch Land, LLC (9661); Pine Branch Mining, LLC (9681); Pine Branch Resources,
LLC (9758); Redhawk Mining, LLC (0852); Rockwell Mining, LLC (3874); Spruce Pine Land Company (2254);
Spurlock Mining, LLC (2899); Triad Mining, LLC (7713); and Triad Trucking, LLC (6112). The location of the
Debtors’ service address in these chapter 11 cases is 3228 Summit Square Place, Suite 180, Lexington, Kentucky
40509.
          Case 19-11595-LSS        Doc 33       Filed 07/20/19   Page 2 of 39



•   Debtors’ Motion for Entry of an Order (I) Authorizing the Debtors to File a Consolidated
    List of Creditors in Lieu of Submitting a Separate Mailing Matrix for Each Debtor, and
    (II) Granting Related Relief [Docket No. 6]

•   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Payment of
    Certain Prepetition and Postpetition Taxes and Fees and (II) Granting Related Relief
    [Docket No. 7]

•   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
    Continue Their Insurance Policies and Honor All Obligations in Respect Thereof, (B)
    Renew, Supplement, and Enter into New Insurance Policies, (C) Honor the Terms of the
    Premium Financing Agreements and Pay Premiums Thereunder, (D) Enter into New
    Premium Financing Agreements in the Ordinary Course of Business, and (II) Granting
    Related Relief [Docket No. 8]

•   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
    Continue Their Surety Bond Program and (II) Granting Related Relief [Docket No. 9]
    (the “Surety Bond Motion”)

•   Debtors’ Application for Appointment of Prime Clerk LLC as Claims and Noticing
    Agent [Docket No. 10]

•   Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to
    Maintain and Administer Their Existing Customer Programs and Honor Certain
    Prepetition Obligations Related Thereto and (II) Granting Related Relief [Docket No. 11]

•   Debtors' Motion for Entry of Interim and Final Orders Authorizing the Debtors to (I)
    Perform under Existing Coal Sale Contracts in the Ordinary Course of Business, (II)
    Enter into and Perform under New Coal Sale Contracts in the Ordinary Course of
    Business, and (III) Granting Related Relief [Docket No. 12] (the “Coal Sale Contracts
    Motion”)

•   Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
    Continue to Operate Their Cash Management System, (B) Maintain Existing Business
    Forms, and (C) Perform Intercompany Transactions, and (II) Granting Related Relief
    [Docket No. 13]

•   Debtors' Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to Pay
    Accounts Payable Claims in the Ordinary Course of Business, (II) Granting
    Administrative Expense Priority to All Undisputed Obligations on Account of
    Outstanding Orders, and (III) Granting Related Relief [Docket No. 14] (the “Trade
    Motion”)




                                            2
              Case 19-11595-LSS        Doc 33       Filed 07/20/19   Page 3 of 39



   •   Debtors' Motion for Entry of an Order (I) Scheduling a Combined Disclosure Statement
       Approval and Plan Confirmation Hearing, (II) Approving the Solicitation Procedures and
       Dates, Deadlines, and Notices Related Thereto, (III) Directing that a Meeting of Creditors
       Not be Convened; (IV) Waiving the Requirement of Filing Statements of Financial
       Affairs and Schedules of Assets and Liabilities, and (V) Granting Related Relief [Docket
       No. 15]

   •   Debtors’ Joint Prepackaged Chapter 11 Plan of Reorganization [Docket No. 16]

   •   Disclosure Statement for the Debtors’ Joint Prepackaged Chapter 11 Plan of
       Reorganization [Docket No. 17]

   •   Debtors’ Motion for Entry of Interim and Final Orders (I) Authorizing the Debtors to (A)
       Obtain Postpetition Financing and (B) Utilize Cash Collateral, (II) Granting Liens and
       Superpriority Administrative Expense Claims, (III) Granting Adequate Protection, (IV)
       Modifying the Automatic Stay, (V) Scheduling a Final Hearing, and (VI) Granting
       Related Relief [Docket No. 18] (the “Cash Collateral Motion”)

   •   Declaration of Marc D. Puntus in Support of the Debtors’ Motion for Entry of Interim
       and Final Orders (I) Authorizing the Debtors to (A) Obtain Postpetition Financing and
       (B) Utilize Cash Collateral, (II) Granting Liens and Superpriority Administrative
       Expense Claims, (III) Granting Adequate Protection, (IV) Modifying the Automatic Stay,
       (V) Scheduling a Final Hearing, and (VI) Granting Related Relief [Docket No. 19] (the
       “Puntus Declaration in Support of the Cash Collateral Motion”)

   •   Certification of Counsel regarding Compliance with Local Rule 9013-1(m)(iii) [Docket
       No. 22]

        On July 19, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the following documents to be served (1) by the method set forth on the Core/2002
Agenda Service List attached hereto as Exhibit B, and the Coal Counterparties Service List
attached hereto Exhibit C, (2) via overnight mail on the Banks Service List attached hereto as
Exhibit D, (3) by the method set forth on the Lienholders Service List attached hereto as Exhibit
E, (4) via overnight mail on the Insurance Service List attached hereto as Exhibit F, (5) by the
method set forth on the Sureties Service List attached hereto as Exhibit G, (6) via overnight mail
on the Taxing Authorities Service List attached hereto as Exhibit H and the Utilities Service List
attached hereto as Exhibit I:

   •   Agenda for the First Day Hearing and Index of First Day Pleadings [Docket No. 20]

   •   Notice of (I) Filing Bankruptcy Petitions and Related Pleadings and (II) Hearing on First
       Day Motions Scheduled for July 22, 2019 at 11:00 a.m. (ET) [Docket No. 23]

       On July 19, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the Surety Bond Motion to be served via email on Smith-Manus, Mark Guidry,
[mguidry@smithmanus.com].


                                                3
            Case 19-11595-LSS         Doc 33       Filed 07/20/19   Page 4 of 39




       On July 19, 2019, at my direction and under my supervision, employees of P1ime Clerk
caused the Coal Sale Contracts Motion to be served via email on the Coal Counterpa11ies Email
Service List attached hereto as Exhibit J.

       On July 19, 2019, at my direction and under my supervision, employees of Prime Clerk
caused the Trade Motion, Cash Collateral Motion and Puntus Declaration in Suppm1 of the Cash
Collateral Motion to be served via email on the Lienholders Email Service List attached hereto
as Exhibit K.

       On or before July 20, 2019, at my direction and under my supervision, employees of
Prime Clerk caused the following docun1ents to be served by the method set f011h on the
Additional Coal Counterpai1ies Service List attached hereto as Exhibit L:

   •   Agenda for the First Day Hearing and Index of First Day Pleadings [Docket No. 20]

   • Notice of (I) Filing Bankruptcy Petitions and Related Pleadings and (II) Heai·ing on First
     Day Motions Scheduled for July 22, 2019 at 11:00 a.m. (ET) [Docket No. 23]




                                               4                                       SRF 34483
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 5 of 39



                      Exhibit A
                                                          Case 19-11595-LSS              Doc 33         Filed 07/20/19            Page 6 of 39
                                                                                                Exhibit A
                                                                                        Core/2002 Email Service List
                                                                                             Served via email
                        DESCRIPTION                                             NAME                                           ADDRESS                              EMAIL
                                                                                                   Attn: President or General Counsel
                                                                                                   Anthem Headquarter
                                                                                                   120 Monument Circle
Top 30 Creditor                                          Anthem Bcbs Ky Group                      Indianapolis IN 46204                         jill.becher@anthem.com
                                                                                                   Attn: President or General Counsel
                                                                                                   180 Town Mtn Rd, Ste 110
Top 30 Creditor                                          Appalachian Security, Inc.                Pikeville KY 41501                            appsecurity@bellsouth.net
                                                                                                   Attn: President or General Counsel
                                                                                                   2907 Fourth Avenue
Top 30 Creditor                                          Appalachian Tire Products                 Charleston WV 25387                           paymentremittance@apptire.com
                                                                                                   Attn: President or General Counsel
                                                                                                   1327 Lovers Gap Road
                                                                                                   P. O. Box 133                                 sara.cooper@vadrillco.com
Top 30 Creditor                                          Austin Sales, LLC                         Vansant VA 24656                              kevin.staton@vadrillco.com
                                                                                                   Attn: President or General Counsel
                                                                                                   980 W. New Circle Road
Top 30 Creditor                                          C & M Giant Tire, Inc.                    Lexington KY 40511                            cindy@cmgianttire.com
                                                                                                   Attn: President or General Counsel
                                                                                                   CSXT N/A 153831
                                                                                                   500 Water Street                              CSXT_CASHAPP@CSX.COM
Top 30 Creditor                                          CSX Transportation, Inc.                  Jacksonville FL 32202                         william_trice@csx.com
                                                                                                   Attn: President or General Counsel            dcaruthers@dalube.com
                                                                                                   801 Edwards Drive                             CreditDept@dalube.com
Top 30 Creditor                                          D‐A Lubricants Company, Inc.              Lebanon IN 46052                              bblair@dalube.com
                                                                                                   Attn: Brian Resnick and Dylan Consla
Counsel to the Ad Hoc Group of Secured Lenders and the                                             450 Lexington Avenue                          brian.resnick@davispolk.com
DIP Term Lenders                                         Davis Polk & Wardwell LLP                 New York NY 10017                             dylan.consla@davispolk.com
                                                                                                   Attn: Bankruptcy Dept
                                                                                                   Carvel State Office Bldg
                                                                                                   820 N French St 6th Fl
Delaware Attorney General                                Delaware Attorney General                 Wilmington DE 19801                           attorney.general@state.de.us
                                                                                                   Attn: Zillah Frampton
                                                                                                   820 N French St
Delaware Division of Revenue                             Delaware Division of Revenue              Wilmington DE 19801                           FASNotify@state.de.us
                                                                                                   Division of Corporations Franchise Tax
                                                                                                   P.O. Box 898
Delaware Secretary of State                              Delaware Secretary of State               Dover DE 19903                                dosdoc_Ftax@state.de.us
                                                                                                   Attn: President or General Counsel
                                                                                                   810 Yonkers Avenue
Top 30 Creditor                                          Delta Electric, Inc.                      Yonkers NY 10704                              vicki@deltaelectricwv.com




        In re: Blackhawk Mining, LLC, et al.
        Case No. 19‐11595 (LSS)                                                                 Page 1 of 5
                                                            Case 19-11595-LSS                   Doc 33         Filed 07/20/19            Page 7 of 39
                                                                                                       Exhibit A
                                                                                               Core/2002 Email Service List
                                                                                                    Served via email
                        DESCRIPTION                                               NAME                                                 ADDRESS                                              EMAIL
                                                                                                          Attn: Bankruptcy Department
                                                                                                          1650 Arch Street
Environmental Protection Agency ‐ Region 3                Environmental Protection Agency                 Philadelphia PA 19103‐2029                                     r3public@epa.gov
                                                                                                          Attn: President or General Counsel
                                                                                                          540 River Island Rd
Top 30 Creditor                                           Everett Hannah Lumber Co., Inc.                 Julian WV 25529                                                everetthannah@hotmail.com
                                                                                                          Lee Woodard, Esquire
                                                                                                          333 West Washington Street, Suite 200
Counsel to Lexon Insurance Co.                            Harris Beach PLLC                               Syracuse, NY 13202                                             lwoodard@HarrisBeach.com
Counsel to the Administrative Agent Under the Prepetition                                                 Attn: Eric Stabler, Steven Smith and Briana Meginniss          establer@herrick.com
First Lien Term Loan Facility and the Agent under the DIP                                                 Two Park Avenue                                                ssmith@herrick.com
Term Loan Financing Facility                              Herrick Feinstein LLP                           New York NY 10016                                              bmeginniss@herrick.com
Counsel to the Administrative Agent under the Prepetition                                                 Attn: Deborah Staudinger, Alex Sher
Asset‐Based Revolving Credit Facility and the Agent under                                                 390 Madison Avenue                                             deborah.staudinger@hoganlovells.com
the DIP ABL Facility                                      Hogan Lovells                                   New York NY 10017                                              alex.sher@hoganlovells.com
                                                                                                          Attn: President or General Counsel
                                                                                                          P.O. Box 238
Top 30 Creditor                                           Jabo Supply Corporation                         Huntington WV 25707                                            cheri@jabosupply.com
                                                                                                          Attn: President or General Counsel
                                                                                                          Corporate Headquarter                                          lradion@jennmar.com
                                                                                                          258 Kappa Drive                                                ahruska@jennmar.com
Top 30 Creditor                                           Jennmar Corporation                             Pittsburgh PA 15238                                            accountsreceivable@jennmar.com
                                                                                                                                                                         LRADION@JENNMAR.COM
                                                                                                                                                                         ghernon@jennmar.com
                                                                                                                                                                         accountsreceivable@jennmar.com
                                                                                                          Attn: President or General Counsel                             lradion@jennmar.com
                                                                                                          258 Kappa Drive                                                ahruska@jennmar.com
Top 30 Creditor                                           Jm Conveyors LLC                                Pittsburg PA 15238                                             accountsreceivable@jennmar.com
                                                                                                          Attn: President or General Counsel
                                                                                                          Mining Machinery Division
                                                                                                          177 Thornhill Road Warrendale
Top 30 Creditor                                           Joy Global Underground Mining, LLC              Warrendale PA 15086                                            devlin.ciarrochi@joyglobal.com
                                                                                                          Attn: President or General Counsel
                                                                                                          P.O. Box 308
Top 30 Creditor                                           Kanawha River Terminals, LLC                    Ceredo WV 25507                                                dldaniels@suncoke.com
                                                                                                          Attn: James H.M. Sprayregen, P.C., Ross M. Kwasteniet, P.C.,
                                                                                                          Joseph M. Graham, Luke Smith, Carrie Oppenheim                 lucas.smith@kirkland.com
                                                                                                          300 North LaSalle                                              carrie.oppenheim@kirkland.com
Counsel to Debtor                                         Kirkland and Ellis                              Chicago IL 60654                                               joe.graham@kirkland.com
                                                                                                          Attn: Stephen E. Hessler, P.C.
                                                                                                          601 Lexington Avenue
Counsel to Debtor                                         Kirkland and Ellis                              New York NY 10022                                              stephen.hessler@kirkland.com


        In re: Blackhawk Mining, LLC, et al.
        Case No. 19‐11595 (LSS)                                                                        Page 2 of 5
                                                            Case 19-11595-LSS                     Doc 33         Filed 07/20/19           Page 8 of 39
                                                                                                         Exhibit A
                                                                                                 Core/2002 Email Service List
                                                                                                      Served via email
                        DESCRIPTION                                              NAME                                                   ADDRESS                               EMAIL
                                                                                                            Attn: President or General Counsel
                                                                                                            54 Owens Road, Suite B
Top 30 Creditor                                           Mayo Manufacturing Co., Inc.                      Chapmanville WV 25508                           todd.thompson@mayowv.com
                                                                                                            Attn: President or General Counsel
                                                                                                            920 Copperas Fork Road
Top 30 Creditor                                           Mining Repair Specialist, Inc                     Holden WV 25625                                 dianabarnette@yahoo.com
                                                                                                            Attn: Matthew Harvey
Counsel to the Administrative Agent under the Prepetition                                                   1201 North Market Street, 16th Floor
Asset‐Based Revolving Credit Facility and the Agent under                                                   P.O. Box 1347
the DIP ABL Facility                                      Morris, Nichols, Arsht & Tunnell LLP              Wilmington DE 19899‐1347                        MHarvey@mnat.com
                                                                                                            Attn: President or General Counsel
                                                                                                            901 East Byrd Street
                                                                                                            Suite 1000
Top 30 Creditor                                           PCC Liquidating Trust                             Richmond VA 23219                               michael.condyles@kutakrock.com
                                                                                                            Attn: Christopher M. Samis, L. Katherine Good
                                                                                                            1313 North Market Street, 6th Floor
                                                                                                            P.O. Box 951                                    kgood@potteranderson.com
Counsel to Debtor                                         Potter Anderson & Corroon LLP                     Wilmington DE 19801‐6108                        csamis@potteranderson.com
                                                                                                            Attn: President or General Counsel
                                                                                                            125 Dye Drive Ste. 3
Top 30 Creditor                                           Powell Construction Company, Inc.                 Beckley WV 25801                                cseiter@powellcc.com
                                                                                                            Attn: President or General Counsel
                                                                                                            3434 Market St
Top 30 Creditor                                           R.M. Wilson Co. Inc.                              Wheeling WV 26003                               ppopicg@rmwilson.com
                                                                                                            Attn: President or General Counsel
                                                                                                            348 Tollage Creek Rd
                                                                                                            P.O. Box 162
Top 30 Creditor                                           Rogers Petroleum Services, Inc.                   Pikeville KY 41501                              tammy@rogerspetroleum.com
                                                                                                            Attn: Secretary Of The Treasury
                                                                                                            100 F Street NE
Securities and Exchange Commission ‐ Headquarters         Securities & Exchange Commission                  Washington DC 20549                             secbankruptcy@sec.gov
                                                                                                            Attn: Bankruptcy Department
                                                                                                            200 Vesey Street, Suite 400                     bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office      Securities & Exchange Commission ‐ NY Office      New York NY 10281                               NYROBankruptcy@SEC.GOV
                                                                                                            Attn: Bankruptcy Department
                                                                                                            One Penn Center
                                                          Securities & Exchange Commission ‐                1617 JFK Boulelvard, Suite 520
Securities and Exchange Commission ‐ Regional Office      Philadelphia Office                               Philadelphia PA 19103                           secbankruptcy@sec.gov
                                                                                                            Attn: President or General Counsel
                                                                                                            194 Summers Street
Top 30 Creditor                                           Shonk Land Company, LLC                           Charleston WV 25301‐2132                        kbrowning@shonk.com



        In re: Blackhawk Mining, LLC, et al.
        Case No. 19‐11595 (LSS)                                                                          Page 3 of 5
                                                           Case 19-11595-LSS                   Doc 33         Filed 07/20/19           Page 9 of 39
                                                                                                      Exhibit A
                                                                                              Core/2002 Email Service List
                                                                                                   Served via email
                        DESCRIPTION                                             NAME                                                  ADDRESS                                                EMAIL
                                                                                                         Attn: President or General Counsel
                                                                                                         1 Chemical Plant Road
Top 30 Creditor                                          Snf Mining, Inc/Flomin Coal Inc.                Riceboro GA 31323                                                remittance@snfhc.com
                                                                                                         Attn: President or General Counsel
                                                                                                         2010 2Nd Avenue
Top 30 Creditor                                          State Electric Supply Company                   Huntington WV 25703                                              jeff.howard@stateelectric.com
                                                                                                         Attn: Bankruptcy Department
                                                                                                         100 West Randolph Street
Attorney General                                         State of Illinois Attorney General              Chicago IL 60601                                                 webmaster@atg.state.il.us
                                                                                                         Attn: Bankruptcy Department
                                                                                                         Indiana Government Center South
                                                                                                         302 W. Washington St., 5th Floor
Attorney General                                         State of Indiana Attorney General               Indianapolis IN 46204                                            Constituent@atg.in.gov
                                                                                                         Attn: Bankruptcy Department
                                                                                                         700 Capitol Avenue, Suite 118
Attorney General                                         State of Kentucky Attorney General              Frankfort KY 40601                                               web@ag.ky.gov
                                                                                                         Attn: Bankruptcy Department
                                                                                                         State Capitol Bldg 1 Room E 26
Attorney General                                         State of West Virginia Attorney General         Charleston WV 25305                                              consumer@wvago.gov
                                                                                                         Joseph H. Huston, Jr.
                                                                                                         919 North Market Street, Suite 1300
Counsel to John Mitchell Potter                          Stevens & Lee, P.C.                             Wilmington, DE 19801                                             jhh@stevenslee.com
                                                                                                         Adam M. Back
                                                                                                         Timothy R. Wiseman
                                                                                                         300 West Vine Street, Suite 2100                                 adam.back@skofirm.com;
Counsel to John Mitchell Potter                          Stoll Keenon Ogden PLLC                         Lexington, KY 40507‐1801                                         tim.wiseman@skofirm.com
                                                                                                         Attn: Gabriel Sasson, Elizabeth Loonam, Alex Cota and Jacques M‐ gsasson@stroock.com
                                                                                                         I Zelnik                                                         eloonam@stroock.com
Counsel to the Administrative Agent Under the Prepetition                                                180 Maiden Lane                                                  acota@stroock.com
Second Lien Term Loan Facility                            Stroock & Stoock & Lavan LLP                   New York NY 10038‐4982                                           jzelnick@stroock.com
                                                                                                         Jason C. Powell, Esquire
                                                                                                         1201 N. Orange Street, Suite 500
                                                                                                         P.O. Box 289
Counsel to Lexon Insurance Co.                           The Powell Firm, LLC                            Wilmington, DE 19899                                             jpowell@delawarefirm.com
                                                                                                         Attn: President or General Counsel
                                                                                                         1241 Volunteer Parkway
                                                                                                         Suite 1000
Top 30 Creditor                                          United Central Industrial Supply Co, LLC        Bristol TN 37620                                                 ar@unitedcentral.net
                                                                                                         Attn: David C. Weiss c/o Ellen Slights
                                                                                                         1007 Orange St Ste 700
                                                                                                         P.O. Box 2046
US Attorney For The District Of Delaware                 US Attorney For Delaware                        Wilmington DE 19899‐2046                                         usade.ecfbankruptcy@usdoj.gov


        In re: Blackhawk Mining, LLC, et al.
        Case No. 19‐11595 (LSS)                                                                       Page 4 of 5
                                               Case 19-11595-LSS          Doc 33         Filed 07/20/19          Page 10 of 39
                                                                                  Exhibit A
                                                                          Core/2002 Email Service List
                                                                               Served via email
                        DESCRIPTION                               NAME                                           ADDRESS                          EMAIL
                                                                                     Attn: President or General Counsel
                                                                                     29773 Network Place                         credit@walker‐cat.com
Top 30 Creditor                                Walker Machinery Co.                  Chicago IL 60673‐1297                       karen_ferris@whayne.com
                                                                                     Attn: President or General Counsel
                                                                                     Department 8326
                                                                                     10001 Linn Station Road                     cash_applications@whayne.com
Top 30 Creditor                                Whayne Supply Company                 Carol Stream IL 60122‐8326                  karen_ferris@whayne.com
                                                                                     Attn: President or General Counsel
                                                                                     1150 Huff Creek Hwy
Top 30 Creditor                                White Armature Works Inc              Mallory WV 25634                            lbowen@whitearm.com
                                                                                     Attn: President or General Counsel
                                                                                     12744 Kingston Pike #202
Top 30 Creditor                                Xpress Cable & Repair                 Knoxville TN 37934                          MNIXON@XPRESSCABLE.COM




        In re: Blackhawk Mining, LLC, et al.
        Case No. 19‐11595 (LSS)                                                   Page 5 of 5
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 11 of 39



                       Exhibit B
                                                                                              Case 19-11595-LSS                                                 Doc 33                         Filed 07/20/19                         Page 12 of 39
                                                                                                                                                                                     Exhibit B
                                                                                                                                                                           Core/2002 Agenda Service List
                                                                                                                                                                             Served as set forth below




                         DESCRIPTION                                                NAME                              ADDRESS                                        NOTICE NAME                                    ADDRESS 1                         ADDRESS 2        FAX                           EMAIL                       METHOD OF SERVICE
                                                                                              Attn: President or General Counsel
                                                                                              Anthem Headquarter
                                                                                              120 Monument Circle
Top 30 Creditor                                             Anthem Bcbs Ky Group              Indianapolis IN 46204                                   Attn: President or General Counsel            Anthem Headquarter                120 Monument Circle         317‐488‐6260   jill.becher@anthem.com                Facsimile and Email
                                                                                              Attn: President or General Counsel
                                                                                              180 Town Mtn Rd, Ste 110
Top 30 Creditor                                             Appalachian Security, Inc.        Pikeville KY 41501                                      Attn: President or General Counsel            180 Town Mtn Rd, Ste 110                                                     appsecurity@bellsouth.net             Email
                                                                                              Attn: President or General Counsel
                                                                                              2907 Fourth Avenue
Top 30 Creditor                                             Appalachian Tire Products         Charleston WV 25387                                     Attn: President or General Counsel            2907 Fourth Avenue                                            304‐744‐9498   paymentremittance@apptire.com         Facsimile and Email
                                                                                              Attn: Don Beskrone
                                                                                              500 Delaware Aveue, 8th Avenue
Counsel to Shearman & Sterling Ad Hoc First Lien Group      Ashby & Geddes                    Wilmington DE 19801                                     Attn: Don Beskrone                            500 Delaware Aveue, 8th Avenue                                               DBeskrone@ashbygeddes.com             Email
                                                                                              Attn: President or General Counsel
                                                                                              1327 Lovers Gap Road
                                                                                              P. O. Box 133                                                                                                                                                                      sara.cooper@vadrillco.com
Top 30 Creditor                                             Austin Sales, LLC                 Vansant VA 24656                                        Attn: President or General Counsel            1327 Lovers Gap Road              P. O. Box 133               276‐597‐1704   kevin.staton@vadrillco.com            Facsimile and Email
                                                                                              Attn: President or General Counsel
                                                                                              980 W. New Circle Road
Top 30 Creditor                                             C & M Giant Tire, Inc.            Lexington KY 40511                                      Attn: President or General Counsel            980 W. New Circle Road                                        859‐281‐1337   cindy@cmgianttire.com                 Facsimile and Email
                                                                                              Attn: President or General Counsel
                                                                                              CSXT N/A 153831
                                                                                              500 Water Street                                                                                                                                                                   CSXT_CASHAPP@CSX.COM
Top 30 Creditor                                             CSX Transportation, Inc.          Jacksonville FL 32202                                   Attn: President or General Counsel            CSXT N/A 153831                   500 Water Street            904‐381‐4194   william_trice@csx.com                 Facsimile and Email
                                                                                              Attn: President or General Counsel                                                                                                                                                 dcaruthers@dalube.com
                                                                                              801 Edwards Drive                                                                                                                                                                  CreditDept@dalube.com
Top 30 Creditor                                             D‐A Lubricants Company, Inc.      Lebanon IN 46052                                        Attn: President or General Counsel            801 Edwards Drive                                             765‐482‐3065   bblair@dalube.com                     Email and Facsimile
                                                                                              Attn: Brian Resnick and Dylan Consla
Counsel to the Ad Hoc Group of Secured Lenders and the DIP                                    450 Lexington Avenue                                                                                                                                                               brian.resnick@davispolk.com
Term Lenders                                               Davis Polk & Wardwell LLP          New York NY 10017                                       Attn: Brian Resnick and Dylan Consla          450 Lexington Avenue                                          212‐701‐5800   dylan.consla@davispolk.com            Facsimile and Email
                                                                                              Attn: Bankruptcy Dept
                                                                                              Carvel State Office Bldg
                                                                                              820 N French St 6th Fl
Delaware Attorney General                                   Delaware Attorney General         Wilmington DE 19801                                     Attn: Bankruptcy Dept                         Carvel State Office Bldg          820 N French St 6th Fl      302‐577‐6630   attorney.general@state.de.us          Facsimile and Email
                                                                                              Attn: Zillah Frampton
                                                                                              820 N French St
Delaware Division of Revenue                                Delaware Division of Revenue      Wilmington DE 19801                                     Attn: Zillah Frampton                         820 N French St                                               302‐577‐8632   FASNotify@state.de.us                 Facsimile and Email
                                                                                              Division of Corporations Franchise Tax
                                                                                              P.O. Box 898
Delaware Secretary of State                                 Delaware Secretary of State       Dover DE 19903                                          Division of Corporations Franchise Tax        P.O. Box 898                                                  302‐739‐5831   dosdoc_Ftax@state.de.us               Facsimile and Email
                                                                                              Attn: Officer, Managing Agent, or General Agent
                                                                                              820 Silver Lake Blvd Ste 100                            Attn: Officer, Managing Agent, or General
Delaware State Treasury                                     Delaware State Treasury           Dover DE 19904                                          Agent                                         820 Silver Lake Blvd Ste 100                                  302‐739‐5635   statetreasurer@state.de.us            Facsimile and Email
                                                                                              Attn: President or General Counsel
                                                                                              810 Yonkers Avenue
Top 30 Creditor                                             Delta Electric, Inc.              Yonkers NY 10704                                        Attn: President or General Counsel            810 Yonkers Avenue                                            914‐376‐6020   vicki@deltaelectricwv.com             Facsimile and Email
                                                                                              Attn: Bankruptcy Department
                                                                                              1200 Sixth Avenue
                                                                                              Suite 900
Environmental Protection Agency ‐ Region 10                 Environmental Protection Agency   Seattle WA 98101                                        Attn: Bankruptcy Department                   1200 Sixth Avenue                 Suite 900                   206‐553‐2955                                         Overnight Mail and Facsimile
                                                                                              Attn: Bankruptcy Department
                                                                                              1650 Arch Street
Environmental Protection Agency ‐ Region 3                  Environmental Protection Agency   Philadelphia PA 19103‐2029                              Attn: Bankruptcy Department                   1650 Arch Street                                              215‐814‐5103   r3public@epa.gov                      Overnight Mail, Email and Facsimile
                                                                                              Attn: Bankruptcy Department
                                                                                              Atlanta Federal Center
                                                                                              61 Forsyth Street
Environmental Protection Agency ‐ Region 4                  Environmental Protection Agency   Atlanta GA 30303‐3104                                   Attn: Bankruptcy Department                   Atlanta Federal Center            61 Forsyth Street           404‐562‐8174                                         Overnight Mail and Facsimile
                                                                                              Attn: President or General Counsel
                                                                                              540 River Island Rd
Top 30 Creditor                                             Everett Hannah Lumber Co., Inc.   Julian WV 25529                                         Attn: President or General Counsel            540 River Island Rd                                           606‐237‐1202   everetthannah@hotmail.com             Facsimile and Email
                                                                                              Attn: Lee Woodard
                                                                                              333 West Washington Street, 200
Counsel to Lexon Insurance Co.                              Harris Beach PLLC                 Syracuse NY 13202                                       Attn: Lee Woodard                             333 West Washington Street, 200                                              lwoodard@HarrisBeach.com              Email

Counsel to the Administrative Agent Under the Prepetition                                     Attn: Eric Stabler, Steven Smith and Briana Meginniss                                                                                                                              establer@herrick.com
First Lien Term Loan Facility and the Agent under the DIP                                     Two Park Avenue                                         Attn: Eric Stabler, Steven Smith and Briana                                                                                ssmith@herrick.com
Term Loan Financing Facility                                Herrick Feinstein LLP             New York NY 10016                                       Meginniss                                     Two Park Avenue                                               212‐592‐1500   bmeginniss@herrick.com                Facsimile and Email
Counsel to the Administrative Agent under the Prepetition                                     Attn: Deborah Staudinger, Alex Sher
Asset‐Based Revolving Credit Facility and the Agent under                                     390 Madison Avenue                                                                                                                                                                 deborah.staudinger@hoganlovells.com
the DIP ABL Facility                                        Hogan Lovells                     New York NY 10017                                       Attn: Deborah Staudinger, Alex Sher           390 Madison Avenue                                            212‐918‐3100   alex.sher@hoganlovells.com            Facsimile and Email
                                                                                              Centralized Insolvency Operation
                                                                                              2970 Market Street
                                                                                              Mail Stop 5 Q30 133
Internal Revenue Service                                    Internal Revenue Service          Philadelphia PA 19104‐5016                              Centralized Insolvency Operation              2970 Market Street                Mail Stop 5 Q30 133         855‐235‐6787                                         Overnight Mail and Facsimile
                                                                                              Centralized Insolvency Operation
                                                                                              P.O. Box 7346
Internal Revenue Service                                    Internal Revenue Service          Philadelphia PA 19101‐7346                              Centralized Insolvency Operation              P.O. Box 7346                                                 855‐235‐6787                                         Overnight Mail and Facsimile




                  In re: Blackhawk Mining, LLC, et al.
                  Case No. 19‐11595 (LSS)                                                                                                                                            Page 1 of 3
                                                                                                   Case 19-11595-LSS                                            Doc 33                        Filed 07/20/19                               Page 13 of 39
                                                                                                                                                                                      Exhibit B
                                                                                                                                                                           Core/2002 Agenda Service List
                                                                                                                                                                             Served as set forth below




                         DESCRIPTION                                               NAME                                  ADDRESS                                       NOTICE NAME                                 ADDRESS 1                              ADDRESS 2             FAX                            EMAIL                 METHOD OF SERVICE
                                                                                                   Attn: President or General Counsel
                                                                                                   P.O. Box 238
Top 30 Creditor                                             Jabo Supply Corporation                Huntington WV 25707                               Attn: President or General Counsel             P.O. Box 238                                                           304‐736‐8551   cheri@jabosupply.com             Facsimile and Email
                                                                                                   Attn: President or General Counsel
                                                                                                   Corporate Headquarter                                                                                                                                                                  lradion@jennmar.com
                                                                                                   258 Kappa Drive                                                                                                                                                                        ahruska@jennmar.com
Top 30 Creditor                                             Jennmar Corporation                    Pittsburgh PA 15238                               Attn: President or General Counsel             Corporate Headquarter                  258 Kappa Drive                 412‐963‐8099   accountsreceivable@jennmar.com   Facsimile and Email
                                                                                                                                                                                                                                                                                          LRADION@JENNMAR.COM
                                                                                                                                                                                                                                                                                          ghernon@jennmar.com
                                                                                                                                                                                                                                                                                          accountsreceivable@jennmar.com
                                                                                                   Attn: President or General Counsel                                                                                                                                                     lradion@jennmar.com
                                                                                                   258 Kappa Drive                                                                                                                                                                        ahruska@jennmar.com
Top 30 Creditor                                             Jm Conveyors LLC                       Pittsburg PA 15238                                Attn: President or General Counsel             258 Kappa Drive                                                        412‐963‐8099   accountsreceivable@jennmar.com   Facsimile and Email
                                                                                                   Attn: President or General Counsel
                                                                                                   Mining Machinery Division
                                                                                                   177 Thornhill Road Warrendale
Top 30 Creditor                                             Joy Global Underground Mining, LLC     Warrendale PA 15086                               Attn: President or General Counsel             Mining Machinery Division              177 Thornhill Road Warrendale   724‐779‐4509   devlin.ciarrochi@joyglobal.com   Facsimile and Email
                                                                                                   Attn: President or General Counsel
                                                                                                   Tax Division
                                                                                                   409 Virginia St E Rm 120
Top 30 Creditor                                             Kanawha County Sheriff                 Charleston WV 25301‐2595                          Attn: President or General Counsel             Tax Division                           409 Virginia St E Rm 120        304‐357‐0291                                    Overnight Mail and Facsimile
                                                                                                   Attn: President or General Counsel
                                                                                                   P.O. Box 308
Top 30 Creditor                                             Kanawha River Terminals, LLC           Ceredo WV 25507                                   Attn: President or General Counsel             P.O. Box 308                                                           304‐526‐0707   dldaniels@suncoke.com            Facsimile and Email
                                                                                                   Attn: James H.M. Sprayregen, P.C., Ross M.
                                                                                                   Kwasteniet, P.C., Joseph M. Graham, Luke Smith,                                                                                                                                        lucas.smith@kirkland.com
                                                                                                   Carrie Oppenheim                                  Attn: James H.M. Sprayregen, P.C., Ross M.                                                                                           carrie.oppenheim@kirkland.com
                                                                                                   300 North LaSalle                                 Kwasteniet, P.C., Joseph M. Graham, Luke                                                                                             joe.graham@kirkland.com
Counsel to Debtor                                           Kirkland and Ellis                     Chicago IL 60654                                  Smith, Carrie Oppenheim                        300 North LaSalle                                                                     christopher.hayes@kirkland.com   Email
                                                                                                   Attn: Stephen E. Hessler, P.C.
                                                                                                   601 Lexington Avenue
Counsel to Debtor                                           Kirkland and Ellis                     New York NY 10022                                 Attn: Stephen E. Hessler, P.C.                 601 Lexington Avenue                                                                  stephen.hessler@kirkland.com     Email
                                                                                                   Attn: Rich Beck
                                                                                                   1835 Market Street ‐ Suite 1400
Counsel to Patriot Coal Trust                               Klehr Harrison Harvey Branzburg LLP    Philadelphia PA 19103                             Attn: Rich Beck                                1835 Market Street ‐ Suite 1400                                                       rbeck@klehr.com                  Email
                                                                                                   Attn: President or General Counsel
                                                                                                   54 Owens Road, Suite B
Top 30 Creditor                                             Mayo Manufacturing Co., Inc.           Chapmanville WV 25508                             Attn: President or General Counsel             54 Owens Road, Suite B                                                 304‐855‐2329   todd.thompson@mayowv.com         Facsimile and Email
                                                                                                   Attn: President or General Counsel
                                                                                                   920 Copperas Fork Road
Top 30 Creditor                                             Mining Repair Specialist, Inc          Holden WV 25625                                   Attn: President or General Counsel             920 Copperas Fork Road                                                 304‐239‐3181   dianabarnette@yahoo.com          Facsimile and Email
                                                                                                   Attn: Eric D. Schwartz and Matthew Harvey
                                                                                                   1201 North Market Street, 16th Floor
Counsel to MidCap                                           Morris Nichols Arsht & Tunnel LLP      Wilmington DE 19801                               Attn: Eric D. Schwartz and Matthew Harvey      1201 North Market Street, 16th Floor                                   302‐225‐2571   mharvey@mnat.com                 Facsimile and Email
                                                                                                   Attn: Matthew Harvey
Counsel to the Administrative Agent under the Prepetition                                          1201 North Market Street, 16th Floor
Asset‐Based Revolving Credit Facility and the Agent under                                          P.O. Box 1347
the DIP ABL Facility                                        Morris Nichols Arsht & Tunnell LLP     Wilmington DE 19899‐1347                          Attn: Matthew Harvey                           1201 North Market Street, 16th Floor   P.O. Box 1347                   302‐225‐2571   MHarvey@mnat.com                 Facsimile and Email
                                                                                                   844 King St
                                                                                                   Ste 2207, Lockbox 35
United States Trustee, District of Delaware                 Office of the United States Trustee    Wilmington DE 19801                                                                              844 King St                            Ste 2207, Lockbox 35                                                            Overnight Mail
                                                                                                   Attn: President or General Counsel
                                                                                                   901 East Byrd Street
                                                                                                   Suite 1000
Top 30 Creditor                                             PCC Liquidating Trust                  Richmond VA 23219                                 Attn: President or General Counsel             901 East Byrd Street                   Suite 1000                      804‐783‐6192   michael.condyles@kutakrock.com   Facsimile and Email
                                                                                                   Attn: Christopher M. Samis, L. Katherine Good
                                                                                                   1313 North Market Street, 6th Floor
                                                                                                   P.O. Box 951                                                                                                                                                                           kgood@potteranderson.com
Counsel to Debtor                                           Potter Anderson & Corroon LLP          Wilmington DE 19801‐6108                          Attn: Christopher M. Samis, L. Katherine Good 1313 North Market Street, 6th Floor     P.O. Box 951                                   csamis@potteranderson.com        Email
                                                                                                   Attn: President or General Counsel
                                                                                                   125 Dye Drive Ste. 3
Top 30 Creditor                                             Powell Construction Company, Inc.      Beckley WV 25801                                  Attn: President or General Counsel             125 Dye Drive Ste. 3                                                   304‐252‐1131   cseiter@powellcc.com             Facsimile and Email
                                                                                                   Attn: President or General Counsel
                                                                                                   3434 Market St
Top 30 Creditor                                             R.M. Wilson Co. Inc.                   Wheeling WV 26003                                 Attn: President or General Counsel             3434 Market St                                                         304‐232‐3642   ppopicg@rmwilson.com             Facsimile and Email
                                                                                                   Attn: President or General Counsel
                                                                                                   1500 Mill Creek Road
Top 30 Creditor                                             Raleigh Mine & Industrial Supply Inc   Mt. Hope WV 25801                                 Attn: President or General Counsel             1500 Mill Creek Road                                                   304‐877‐5684                                    Overnight Mail and Facsimile
                                                                                                   Attn: Mark Collins, Paul Heat
                                                                                                   One Rodney Square
Counsel to Crossover Groups with DPW                        Richards Layton & Finger               Wilmington DE 19801                               Attn: Mark Collins, Paul Heat                  One Rodney Square                                                                     collins@rlf.com                  Email
                                                                                                   Attn: President or General Counsel
                                                                                                   348 Tollage Creek Rd
                                                                                                   P.O. Box 162
Top 30 Creditor                                             Rogers Petroleum Services, Inc.        Pikeville KY 41501                                Attn: President or General Counsel             348 Tollage Creek Rd                   P.O. Box 162                    606‐432‐3657   tammy@rogerspetroleum.com        Facsimile and Email




                  In re: Blackhawk Mining, LLC, et al.
                  Case No. 19‐11595 (LSS)                                                                                                                                             Page 2 of 3
                                                                                                            Case 19-11595-LSS                                                  Doc 33                        Filed 07/20/19                               Page 14 of 39
                                                                                                                                                                                                     Exhibit B
                                                                                                                                                                                            Core/2002 Agenda Service List
                                                                                                                                                                                              Served as set forth below




                         DESCRIPTION                                            NAME                                                ADDRESS                                         NOTICE NAME                                    ADDRESS 1                             ADDRESS 2                FAX                              EMAIL                     METHOD OF SERVICE
                                                                                                            Attn: Secretary Of The Treasury
                                                                                                            100 F Street NE
Securities and Exchange Commission ‐ Headquarters           Securities & Exchange Commission                Washington DC 20549                                     Attn: Secretary Of The Treasury                 100 F Street NE                                                                         secbankruptcy@sec.gov                  Email
                                                                                                            Attn: Bankruptcy Department
                                                                                                            200 Vesey Street, Suite 400                                                                                                                                                                     bankruptcynoticeschr@sec.gov
Securities and Exchange Commission ‐ Regional Office        Securities & Exchange Commission ‐ NY Office New York NY 10281                                          Attn: Bankruptcy Department                     200 Vesey Street, Suite 400                                                             NYROBankruptcy@SEC.GOV                 Email
                                                                                                            Attn: Bankruptcy Department
                                                                                                            One Penn Center
                                                            Securities & Exchange Commission ‐ Philadelphia 1617 JFK Boulelvard, Suite 520
Securities and Exchange Commission ‐ Regional Office        Office                                          Philadelphia PA 19103                                   Attn: Bankruptcy Department                     One Penn Center                       1617 JFK Boulelvard, Suite 520                    secbankruptcy@sec.gov                  Email
                                                                                                            Attn: President or General Counsel
                                                                                                            194 Summers Street
Top 30 Creditor                                             Shonk Land Company, LLC                         Charleston WV 25301‐2132                                Attn: President or General Counsel              194 Summers Street                                                       304‐344‐2467   kbrowning@shonk.com                    Facsimile and Email
                                                                                                            Attn: President or General Counsel
                                                                                                            1 Chemical Plant Road
Top 30 Creditor                                             Snf Mining, Inc/Flomin Coal Inc.                Riceboro GA 31323                                       Attn: President or General Counsel              1 Chemical Plant Road                                                                   remittance@snfhc.com                   Email
                                                                                                            Attn: President or General Counsel
                                                                                                            2010 2Nd Avenue
Top 30 Creditor                                             State Electric Supply Company                   Huntington WV 25703                                     Attn: President or General Counsel              2010 2Nd Avenue                                                          304‐522‐9624   jeff.howard@stateelectric.com          Facsimile and Email
                                                                                                            Attn: Bankruptcy Department
                                                                                                            100 West Randolph Street
Attorney General                                            State of Illinois Attorney General              Chicago IL 60601                                        Attn: Bankruptcy Department                     100 West Randolph Street                                                                webmaster@atg.state.il.us              Email
                                                                                                            Attn: Bankruptcy Department
                                                                                                            Indiana Government Center South
                                                                                                            302 W. Washington St., 5th Floor
Attorney General                                            State of Indiana Attorney General               Indianapolis IN 46204                                   Attn: Bankruptcy Department                     Indiana Government Center South       302 W. Washington St., 5th Floor   317‐232‐7979   Constituent@atg.in.gov                 Overnight Mail, Email and Facsimile
                                                                                                            Attn: Bankruptcy Department
                                                                                                            700 Capitol Avenue, Suite 118
Attorney General                                            State of Kentucky Attorney General              Frankfort KY 40601                                      Attn: Bankruptcy Department                     700 Capitol Avenue, Suite 118                                            502‐564‐2894   web@ag.ky.gov                          Overnight Mail, Email and Facsimile
                                                                                                            Attn: Bankruptcy Department
                                                                                                            30 E. Broad St., 14th Floor
Attorney General                                            State of Ohio Attorney General                  Columbus OH 43215                                       Attn: Bankruptcy Department                     30 E. Broad St., 14th Floor                                                                                                    Overnight Mail
                                                                                                            Attn: Bankruptcy Department
                                                                                                            State Capitol Bldg 1 Room E 26
Attorney General                                            State of West Virginia Attorney General         Charleston WV 25305                                     Attn: Bankruptcy Department                     State Capitol Bldg 1 Room E 26                                           304‐558‐0140   consumer@wvago.gov                     Facsimile and Email
                                                                                                            Attn: Melinda S. Cambell, Chief
                                                            State of WV Department of Environmental         601 57th Street, S.E.
State of WV Department of Environmental Protection          Protection                                      Charleston WV 25304                                     Attn: Melinda S. Cambell, Chief                 601 57th Street, S.E.                                                                                                          Overnight Mail
                                                                                                            Attn: Joseph H. Huston, Jr.
                                                                                                            919 North Market Street, Suite 1300
Counsel to Stoll Keenon in KY, John Mitchell Potter         Stevens & Lee, P.C.                             Wilmington DE 19801                                     Attn: Joseph H. Huston, Jr.                     919 North Market Street, Suite 1300                                                     jhh@stevenslee.com                     Email
                                                                                                            Attn: Adam M. Back
                                                                                                            300 West Vine Street, Suite 2100                                                                                                                                                                tim.wiseman@skofirm.com
Counsel to John Mitchell Potter                             Stoll Keenon Ogden PLLC                         Lexington KY 40507‐1801                                 Attn: Adam M. Back                              300 West Vine Street, Suite 2100                                                        adam.back@skofirm.com                  Email
                                                                                                            Attn: Gabriel Sasson, Elizabeth Loonam, Alex Cota and                                                                                                                                           gsasson@stroock.com
                                                                                                            Jacques M‐I Zelnik                                                                                                                                                                              eloonam@stroock.com
Counsel to the Administrative Agent Under the Prepetition                                                   180 Maiden Lane                                         Attn: Gabriel Sasson, Elizabeth Loonam, Alex                                                                                            acota@stroock.com
Second Lien Term Loan Facility                              Stroock & Stoock & Lavan LLP                    New York NY 10038‐4982                                  Cota and Jacques M‐I Zelnik                  180 Maiden Lane                                                             212‐806‐6006   jzelnick@stroock.com                   Email and Facsimile
                                                                                                            Attn: Jason C. Powell
                                                                                                            1201 N. Orange Street, Suite 500
                                                                                                            P.O. Box 289
Counsel to Lexon Insurance Co.                              The Powell Firm, LLC                            Wilmington DE 19899                                     Attn: Jason C. Powell                           1201 N. Orange Street, Suite 500      P.O. Box 289                                      jpowell@delawarefirm.com               Email
                                                                                                            Attn: President or General Counsel
                                                                                                            1241 Volunteer Parkway
                                                                                                            Suite 1000
Top 30 Creditor                                             United Central Industrial Supply Co, LLC        Bristol TN 37620                                        Attn: President or General Counsel              1241 Volunteer Parkway                Suite 1000                         423‐573‐7297   ar@unitedcentral.net                   Facsimile and Email
                                                                                                            Attn: David C. Weiss c/o Ellen Slights
                                                                                                            1007 Orange St Ste 700
                                                                                                            P.O. Box 2046
US Attorney For The District Of Delaware                    US Attorney For Delaware                        Wilmington DE 19899‐2046                                Attn: David C. Weiss c/o Ellen Slights          1007 Orange St Ste 700                P.O. Box 2046                      302‐573‐6220   usade.ecfbankruptcy@usdoj.gov          Facsimile and Email
                                                                                                            Attn: President or General Counsel
                                                                                                            29773 Network Place                                                                                                                                                                             credit@walker‐cat.com
Top 30 Creditor                                             Walker Machinery Co.                            Chicago IL 60673‐1297                                   Attn: President or General Counsel              29773 Network Place                                                                     karen_ferris@whayne.com                Email
                                                                                                            Attn: President or General Counsel
                                                                                                            Department 8326
                                                                                                            10001 Linn Station Road                                                                                                                                                                         cash_applications@whayne.com
Top 30 Creditor                                             Whayne Supply Company                           Carol Stream IL 60122‐8326                              Attn: President or General Counsel              Department 8326                       10001 Linn Station Road            606‐433‐1641   karen_ferris@whayne.com                Facsimile and Email
                                                                                                            Attn: President or General Counsel
                                                                                                            1150 Huff Creek Hwy
Top 30 Creditor                                             White Armature Works Inc                        Mallory WV 25634                                        Attn: President or General Counsel              1150 Huff Creek Hwy                                                      304‐583‐3972   lbowen@whitearm.com                    Facsimile and Email
                                                                                                            Attn: President or General Counsel
                                                                                                            12744 Kingston Pike #202
Top 30 Creditor                                             Xpress Cable & Repair                           Knoxville TN 37934                                      Attn: President or General Counsel              12744 Kingston Pike #202                                                 276‐395‐5357   MNIXON@XPRESSCABLE.COM                 Facsimile and Email
                                                                                                            Attn: Robert F. Poppiti, Jr. and Matthew B. Lunn
                                                                                                            1000 North King Street                                  Attn: Robert F. Poppiti, Jr. and Matthew B.
Counsel to Stroock                                          Young Conaway                                   Wilmington DE 19801                                     Lunn                                            1000 North King Street                                                                  Mlunn@ycst.com and rpoppiti@ycst.com   Email




                  In re: Blackhawk Mining, LLC, et al.
                  Case No. 19‐11595 (LSS)                                                                                                                                                            Page 3 of 3
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 15 of 39



                       Exhibit C
                                                                                                                               Case 19-11595-LSS     Doc 33      Filed 07/20/19       Page 16 of 39




                                                                                                                                                          Exhibit C
                                                                                                                                                Coal Counterparties Service List
                                                                                                                                                  Served as set forth below


NAME                                              ADDRESS1                                ADDRESS2                       ADDRESS3                    ADDRESS4                 CITY                    STATE     POSTAL CODE COUNTRY           FAX                EMAIL                            METHOD OF SERVICE
A&M CONSULTANTS LLC                               ATTN: MIKE WEBER                        11970 NATHANSHILL LN.                                                               CINCINNATI              OH        45249                                                                             Overnight Mail
AMERICAN ELECTRIC POWER SERVICE                   AMERICAN ELECTRIC POWER SERVICE
CORPORATION (AS AGENT FOR APPALACHIAN             CORPORATION AS AGENT FOR APPALACHIAN                                                                                                                                                                           Gustavo.Fernandez@uniper.energy
POWER COMPANY)                                    POWER COMPANY                           ATTN: TINA SEFCIK              1 RIVERSIDE PLAZA           14TH FLOOR               COLUMBUS                OH        43215                                            .com                             Email
ARCELORMITTAL USA LLC                             ATTN: COAL SOURCING MANAGER             3300 DICKEY RD MC 4-442                                                             EAST CHICAGO            IN        46312                                                                             Overnight Mail
B & B ENTERPRISES                                 ATTN: LLOYD BURNS                       HC 66 BOX 15                                                                        FRANKFORD               WV        24938                         304-497-2371                                        Overnight Mail and Facsimile
                                                                                                                         BLOCO:02 - SUITE 138                                                                                                                    samuel.sheyn@aksteel.com;
CARBOFER REPRESENTACOES LTDA                      CENTRO EMPRESARIAL CITTA AMERICA        AVENDIA DAS AMERICAS 700       CEP:22640-100                                        RIO DE JANEIRO                                 BRAZIL                              dave.chmielewski@aksteel.com     Email
COAL ENERGY RESOURCES INC. ("CER")                P.O. BOX 2043                                                                                                               ABINGDON                VA        24212                         276-676-3068       tmsefcik@aep.com                 Facsimile and Email
COAL NETWORK LLC                                  GERALD QUITTER                          7697 INNOVATION WAY                                                                 MASON                   OH        45040                                            tmsefcik@aep.com                 Email
                                                                                                                                                                                                                                                                 amusapurchasing.contractadminist
                                                                                                                                                                                                                                                                 ration@arcelormittal.com;
CONDOR HOLDINGS LLC                               ATTN: ROY HONAKER                       4189 COLLINS HIGHWAY                                                                PIKEVILLE               KY        41501                                            luke.kosnik@arcelormittal.com    Email
DUKE ENERGY                                       ATTN: LEGAL DEPARTMENT                  550 S. TRYON STREET                                                                 CHARLOTTE               NC        28202                                            armcorp816@gmail.com             Email
DUKE ENERGY                                       ATTN: LEGAL DEPARTMENT                  550 S. TRYON STREET                                                                 CHARLOTTE               NC        28202                                                                             Overnight Mail
DUKE ENERGY CAROLINA LLC DUKE ENERGY
BUSINESS SERVICES LLC AS AGENT FOR EACH           DUKE ENERGY KENTUCKY INC.; DUKE ENERGY DUKE ENERGY INDIANA INC.; AND                                                                                                                                           cerjordan@aol.com;
OF DUKE ENERGY CAROLINAS LLC                      FLORIDA LLC;                           DUKE ENERGY PROGRESS            ATTN: DIRECTOR-COAL         526 S. CHURCH STREET CHARLOTTE                   NC        28202                         704-382-4122       coalenergy247@gmail.com          Facsimile and Email
DUKE ENERGY DUKE ENERGY BUSINESS
SERVICES LLC AS AGENT FOR EACH OF DUKE            DUKE ENERGY KENTUCKY INC.; DUKE ENERGY DUKE ENERGY INDIANA INC.; AND                               526 S. CHURCH STREET
ENERGY CAROLINAS LLC                              FLORIDA LLC;                           DUKE ENERGY PROGRESS            ATTN: DIRECTOR-COAL         MAIL CODE: EC02F     CHARLOTTE                   NC        28202                         704-382-4122                                        Overnight Mail and Facsimile
EAST KENTUCKY POWER COOPERATIVE INC.
("EKPC")                                          4775 LEXINGTON RD.                                                                                                          WINCHESTER              KY        40391                         859-744-6008                                        Overnight Mail and Facsimile
EAST KENTUCKY POWER COOPERATIVE INC.
("EKPC")                                          P.O. BOX 707                                                                                                                WINCHESTER              KY        40392-0707                                                                        Overnight Mail
EES COKE BATTERY L.L.C.                           ATTN: LEGAL DEPARTMENT                  414 SOUTH MAIN STREET          SUITE 600                                            ANN ARBOR               MI        48104                                            kbeaver @coronadocoal.com        Email
FIRE STAR ENERGY RESOURCES LLC ("FSER")           ATTN: MR. TIM JONES                     PO BOX 1482                                                                         LONDON                  KY        40743                                                                             Overnight Mail
HILLS FUEL COMPANY                                ATTN: GUS HILL                          P.O. BOX 148                                                                        FRIES                   VA        24330                                                                             Overnight Mail
INDIANA MICHIGAN POWER COMPANY                    ATTN: AMANDA TORGERSON                  1 RIVERSIDE PLAZA              14TH FLOOR                                           COLUMBUS                OH        43215                                                                             Overnight Mail
JAVELIN GLOBAL COMMODITIES (UK) LTD               ATTN: RYAN SHOTKOSKI                    22 CARLISLE PLACE              MANNING HOUSE                                        LONDON                            SW1P 1JA     UNITED KINGDOM                                                       Overnight Mail
KENTUCKY POWER COMPANY                            ATTN: TINA SEFCIK                       1 RIVERSIDE PLAZA              14TH FLOOR                                           COLUMBUS                OH        43215                                                                             Overnight Mail
MICHELIN NORTH AMERICA INC.                       ATTN: VP PURCHASING                     ONE PARKWAY SOUTH                                                                   GREENVILLE              SC        29615                                                                             Overnight Mail
MIDDLETOWN COKE COMPANY LLC                       MIDDLEOTWN COKE COMPANY LLC             ATTN: NICOLE HOLTMEIER         3353 YANKEE ROAD                                     MIDDLETOWN              OH        45055                                                                             Overnight Mail
MOUNTAIN RESOURCE SALES CO. LLC                   ATTN: WILLY SAUCERMAN                   PO BOX 24                                                                           MILL CREEK              WV        26280                         304-335-4866       cxwilliams@suncoke.com           Facsimile and Email
MOUNTAIN STATE CARBON LLC                         GENERAL MANAGER - PURCHASING            9227 CENTRE POINT DR                                                                WEST CHESTER            OH        45069                                                                             Overnight Mail
OILEX EXPLORATION SUPPLIES PRIVATE
LIMITED                                           DDA COMMERCIAL COMPLEX                  208-213 AUROBINDO PLACE        HAUZ KHAS                                            NEW DELHI                         110 016      INDIA                                                                Overnight Mail
PICKANDS MATHER LAKE SERVICES INC.                9717 CHILLICOTHE RD                                                                                                         KIRTLAND                OH        44094                                                                             Overnight Mail
PREMIUM PROCESSING CO. INC. ("PPC")               ATTN: ELMER KINCAID                     700 N 19TH ST                                                                       MIDDLESBORO             KY        40965                                                                             Overnight Mail
RIVER TRADING COMPANY LTD ("RTC")                 RIVER TRADING COMPANY LTD               ATTN: RODNEY ROBINSON          559 LIBERTY HILL                                     CINCINATTI              OH        45202                                                                             Overnight Mail
ROBINDALE EXPORT LLC                              ATTN: D. SCOTT KROH; ZACH KROH          11 LLOYD AVENUE                SUITE 200                                            LATROBE                 PA        15650                                                                             Overnight Mail
RWE TRADING AMERICAS INC. (ACTING AS
AGENT ON BEHALF OF RWE SUPPLY &
TRADING GMBH)                                     ATTN: HARRY PAPADOPOULOS                WINDMILL HILL BUSINESS PARK    WHITEHILL WAY                                        SWINDON                 SN5 6PB                UNITED KINGDOM                                                       Overnight Mail
SINO PACIFIC (H.K.) LIMITED                       ROOM 1906-07 19/7                       FWD FINANCE CENTRE NO 308                                                           DES VOEUX CENTRAL                              HONG KONG                                                            Overnight Mail
SOUTH CAROLINA ELECTRIC & GAS COMPANY
(ON BEHALF OF ITSELF AND AS AGENT FOR
SOUTH CAROLINA GENERATING COMPANY                                                         FUEL PROCUREMENT AND ASSET
INC.)                                             ATTN: GENERAL MANAGER                   MANAGEMENT                     220 OPERATION WAY           MAIL CODE B221           CAYCE                   SC        29033-3701                                                                        Overnight Mail
SOUTH CAROLINA ELECTRIC AND & GAS
COMPANY ("SCE&G")                                 ATTN: MICHAEL SHINN                     220 OPERATION WAY              MC B221                                              CAYCE                   SC        29033-3701                                                                        Overnight Mail
SOUTH CAROLINA PUBLIC SERVICE AUTHORITY
("SANTEE COOPER")                                 1 RIVERWOOD DRIVE                       P.O. BOX 2946101                                                                    MONCKS CORNER           SC        29461                                                                             Overnight Mail

TITAN FLORIDA LLC ("TITAN")                       11000 NW 121 WAY                                                                                                            MEDLEY                  FL        33178                                            Thomas.F.Martinelli@dupont.com Email
UNITED STATES STEEL CORPORATION ("US
STEEL")                                           UNITED STATES STEEL CORPORATION         600 GRANT STREET                                                                    PITTSBURGH              PA        15219-2800                                                                        Overnight Mail
USINAS SIDERURGICAS DE MINAS GERAIS S.A -         ATTN: GERENCIA DE COMPRAS DE MATERIAS   RUA PROFESSOR JOSE VIEIRA DE
USIMINAS                                          PRIMAS E INSUMOS                        MENDONCA 3011                  CEP 30.310-260              ENGENHO NOGUEIRA         BELO HORIZNTE                                  BRAZIL                                                               Overnight Mail
VIRGINIA ELECTRIC AND POWER COMPANY               ATTN: ELLEN PLEASANTS                   120 TREDEGAR ST                                                                     RICHMOND                VA        23219                                                                             Overnight Mail
                                                                                                                                                                                                                                                                 NBZ@vitol.com;
                                                                                                                                                                                                                                                                 COALOPSHOUSTON@vitol.com;
                                                                                                                                                                                                                                                                 DNB@vitol.com;
                                                                                                                                                                                                                                                                 xhouaccountsinvoices@vitol.com;
                                                                                                                                                                                                                                              713-652-9599; 713- XCLAIMHOU@vitol.com;
                                                  ATTN: LEN MESSINA; NANCY ZHENG; ALEX                                                                                                                                                        230-1111; 713-230- COALCONTRACTS@vitol.com;
                                                  SANMIGUEL; KIMMALY SANTHAVI; DANA                                                                                                                                                           1199; 713-230-     DAH@vitol.com;
VITOL INC.                                        DAIGLE; TINA DYE                        NOVA SOUTH                     160 VICTORIA STREET                                  LONDON                            SW1E 5LB     UNITED KINGDOM   1234; 713-230-1300 COALOPSHOUSTON@vitol.com        Facsimile and Email
XCOAL ENERGY & RESOURCES                          ATTN: ERNIE THRASHER                    ONE ENERGY PLACE               SUITE 9000                                           LATROBE                 PA        15650                                                                            Overnight Mail




           In re: Blackhawk Mining, LLC, et al.
           Case No. 19-11595 (LSS)                                                                                                                        Page 1 of 1
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 17 of 39



                       Exhibit D
                                         Case 19-11595-LSS       Doc 33     Filed 07/20/19    Page 18 of 39

                                                                     Exhibit D
                                                                   Banks Service List
                                                               Served via overnight mail

     NAME                    ADDRESS1                          ADDRESS2               ADDRESS3      CITY            STATE   POSTAL CODE
     1ST TRUST BANK          ATTN: HUGH MITCHELL               44 COMMERCE DR                       HAZARD          KY      41702
     1ST TRUST BANK          ATTN: TRACY FLEMING               408 JASON DR           SUITE 104     RICHMOND        KY      40475
     Wells Fargo Bank        Attn: President General Counsel   420 Montgomery St                    San Francisco   CA      94163




In re: Blackhawk Mining, LLC, et al.
Case No. 19‐11595 (LSS)                                               Page 1 of 1
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 19 of 39



                       Exhibit E
                                                                        Case 19-11595-LSS                           Doc 33             Filed 07/20/19                  Page 20 of 39
                                                                                                                                Exhibit E
                                                                                                                          Lienholders Service List
                                                                                                                         Served as set forth below

NAME                                                   ADDRESS1                                    ADDRESS2                                   ADDRESS3                                CITY          STATE   POSTALCODE   EMAIL                  METHOD OF SERVIC
1ST TRUST BANK, INC.                                   24 COMMERCE DRIVE                                                                                                              HAZARD        KY      41701                               Overnight Mail
1ST TRUST BANK, INC.                                   DINSMORE & SHOHL LLP                        250 WEST MAIN STREET, SUITE 1400                                                   LEXINGTON     KY      40507                               Overnight Mail
ALLY FINANCIAL INC., AS REPRESENTATIVE                 3885 CRESTWOOD PARKWAY, SUITE 400                                                                                              DULUTH        GA      30096                               Overnight Mail
BANK OF AMERICA, N. A.                                 101 NORTH TRYON ST                                                                                                             CHARLOTTE     NC      28255                               Overnight Mail

CANTOR FITZGERALD SECURITIES, AS COLLATERAL AGENT      110 EAST 59TH STREET                                                                                                           NEW YORK      NY      10022                               Overnight Mail
CATERPILLAR FINANCIAL SERVICES CORPORATION             2120 WEST END AVE                                                                                                              NASHVILLE     TN      37203                               Overnight Mail
CATERPILLAR FINANCIAL SERVICES CORPORATION             C/O UCC DIRECT SERVICES                     330 N. BRAND BLVD., SUITE 700                                                      GLENDALE      CA      91203                               Overnight Mail
CECIL I WALKER MACHINERY COMPANY                       P.O. BOX 2427                                                                                                                  CHARLESTON    WV      25329                               Overnight Mail
COMMONWEALTH OF KENTUCKY                               DEPT OF REVENUE                             501 HIGH STREET, P.O. BOX 491                                                      FRANKFORT     KY      40602‐0491                          Overnight Mail
CONTRACT HIGHWALL MINING, LLC                          200 SECOND STREET, SUITE 202                                                                                                   PIKEVILLE     KY      41501                               Overnight Mail

CONTRACT HIGHWALL MINING, LLC                          C/O HOLBROOK & HOLBROOK LAW OFFICE, PSC 1084 E. NEW CIRCLE RD.                                                                 LEXINGTON     KY      40505                               Overnight Mail

CORTLAND CAPITAL MARKET SERVICES LLC, AS COLLATERAL
AGENT UNDER THE SECOND LIEN TERM LOAN FACILITY         225 W. WASHINGTON ST., 21ST FLOOR                                                                                              CHICAGO       IL      60606                               Overnight Mail
DEUTSCHE BANK AG NEW YORK BRANCH ET AL                 ATTN: BENJAMIN SOUH, PETER CUCCHIARA        60 WALL STREET                             NYC60‐4305                              NEW YORK      NY      10005‐2836                          Overnight Mail
DEUTSCHE BANK AG NEW YORK BRANCH ET AL                 60 WALL STREET                              NYC60‐4305                                                                         NEW YORK      NY      10005‐2836                          Overnight Mail

DEUTSCHE BANK AG NEW YORK BRANCH, AS COLLATERAL
AGENT UNDER THE ABL CREDIT AGREEMENT                   60 WALL STREET                                                                                                                 NEW YORK      NY      10005                               Overnight Mail
JEFFERIES FINANCE LLC                                  520 MADISON AVENUE                                                                                                             NEW YORK      NY      10022                               Overnight Mail
JEFFERIES FINANCE LLC, AS COLLATERAL AGENT UNDER THE
FIRST LIEN SECURITY AGREEMENT                          520 MADISON AVENUE                                                                                                             NEW YORK      NY      10022                               Overnight Mail
JEREMY MAY AND NATHAN RAY, ON BEHALF OF THEMSELVES
AND ALL OTHERS SIMILARLY SITUATED                      ATTN: FELIX J. GORA                         C/O RENDIGS, FRY, KIELY & DENNIS, LLP      500 WEST JEFFERSON STREET, SUITE 1515   LOUISVILLE    KY      40202        fgora@rendigs.com      Email
JEREMY MAY AND NATHAN RAY, ON BEHALF OF THEMSELVES     ATTN: JACK A. RAISNER, RENE S. ROUPINIAN,
AND ALL OTHERS SIMILARLY SITUATED                      ROBERT N. FISHER                            C/O OUTTEN & GOLDEN LLP                    685 THIRD AVENUE, 25TH FLOOR            NEW YORK      NY      10017        jar@outtengolden.com   Email
JOHNSON INDUSTRIES, INC                                101 PINE FORK                                                                                                                  PIKEVILLE     KY      41501                               Overnight Mail
                                                       C/O MIDCAP FINANCIAL SERVICES, LLC AS
MIDCAP FINANCIAL TRUST, AS AGENT                       SERVICER                                    7255 WOODMONT AVE., STE. 200                                                       BETHESDA      MD      20814                               Overnight Mail
                                                       C/O MIDCAP FINANCIAL SERVICES, LLC AS
MIDCAP FUNDING IV & X TRUST, AS AGENT                  SERVICER                                    7255 WOODMONT AVE., STE. 200                                                       BETHESDA      MD      20814                               Overnight Mail
MITSUBISHI UFJ LEASE & FINANCE (U.S.A.) INC.           12340 EL CAMINO REAL, SUITE 350                                                                                                SAN DIEGO     CA      92130                               Overnight Mail
NARCO                                                  P.O. BOX 549                                                                                                                   SMITHERS      WV      25186                               Overnight Mail
NATIONS EQUIPMENT FINANCE, LLC, AS AGENT               501 MERRILTT SEVEN                                                                                                             NORWALK       CT      06851                               Overnight Mail
NATIONS EQUIPMENT FINANCE, LLC, AS AGENT               C/O HUSCH BLACKWELL LLP                     190 CARONDELET PLAZA, SUITE 600                                                    ST. LOUIS     MO      63105                               Overnight Mail
NEFPASS LLC, AS AGENT                                  501 MERRITT SEVEN                                                                                                              NORWALK       CT      06851                               Overnight Mail
NEFPASS LLC, AS AGENT                                  C/O HUSCH BLACKWELL LLP                     190 CARONDELET PLAZA, SUITE 600                                                    ST. LOUIS     MO      63105                               Overnight Mail
NEFPASS SPV LLC                                        501 MERRITT SEVEN                                                                                                              NORWALK       CT      06851                               Overnight Mail
NEFPASS SPV LLC                                        C/O HUSCH BLACKWELL LLP                     190 CARONDELET PLAZA, SUITE 600                                                    ST. LOUIS     MO      63105                               Overnight Mail
PEOPLE'S CAPITAL AND LEASING CORP                      850 MAIN STREET BC03/RC871                                                                                                     BRIDGEPORT    CT      06604                               Overnight Mail

PEOPLE'S CAPITAL AND LEASING CORP                      CORPORATION SERVICE COMPANY 159473144       801 ADLAI STEVENSON DR                                                             SPRINGFIELD   IL      62703                               Overnight Mail
PHILLIPS MACHINE SERVICE, INC.                         367 GEORGE STREET                                                                                                              BECKLEY       WV      25801                               Overnight Mail
RISH EQUIPMENT COMPANY                                 P.O. BOX 330                                                                                                                   BLUEFIELD     WV      24701                               Overnight Mail
WHAYNE SUPPLY COMPANY                                  P.O. BOX 35900                                                                                                                 LOUISVILLE    KY      40232                               Overnight Mail




            In re: Blackhawk Mining, LLC, et al.
            Case No. 19‐11595 (LSS)                                                                                             Page 1 of 1
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 21 of 39



                       Exhibit F
                                                                   Case 19-11595-LSS                        Doc 33         Filed 07/20/19               Page 22 of 39
                                                                                                                    Exhibit F
                                                                                                               Insurance Service List
                                                                                                             Served via overnight mail

NAME                                                     ADDRESS1                               ADDRESS2                           ADDRESS3               ADDRESS4           CITY                 STATE POSTAL CODE COUNTRY
ACE Property and Casualty Insurance Company              PO Box 1000                            436 Walnut Street                                                            Philadelphia         PA    19106
Allied World Syndicate Services (Bermuda), Ltd for and
on behalf of Lloyd’s Syndicate 2232                      27 Richmond Road                                                                                                    Pembroke                  HM 08        Bermuda
Arch Specialty Insurance Company                         Harborside 3 210 Hudson St             Ste 300                                                                      Jersey City          NJ   07311‐1107
Ariel Re Bda Limited, a member of the Argo Group, on
behalf of Ariel Syndicate 1910                           c/o Dewey & LeBoeuf LLP          1301 Avenue of the Americas                                                        New York             NY   10019‐6092
AXIS Insurance Company                                   Axis Ins Co                      11680 Great Oaks Way                     Ste 500                                   Alpharetta           GA   30022
Bank Direct Capital Finance                              150 North Field Drive, Suite 190                                                                                    Lake Forest          IL   60045
                                                         TWO CONWAY PARK, 150 NORTH FIELD
BANKDIRECT CAPITAL FINANCE                               DRIVE                            STE. 190                                                                           LAKE FOREST          IL   60045
Bankdirect Capital Finance, LLC                          1209 Orange St.                                                                                                     Wilmington           DE   19801
Beazley Insurance Company, Inc.                          30 Batterson Park Rd                                                                                                Farmington           CT   06032
Endurance American Insurance Company                     1209 Orange St                                                                                                      Wilmington           DE   19904

Endurance American Specialty Insurance Company           4 Manhattanville Road 3rd Floor                                                                                     Purchase             NY   10577
Federal Insurance Company                                202B Hall's Mill Road                                                                                               Whitehouse Station   NJ   08889
First Insurance Funding Corp.                            450 Skokie Blvd. #1000                                                                                              Northbrook           IL   60062
FIRST INSURANCE FUNDING CORP.                            P.O. BOX 66468                                                                                                      CHICAGO              IL   60666‐0468
Freedom Specialty Insurance Company                      Freedom Specialty Insurance Co         7 World Trade Center               37th Floor             250 Greenwich St   New York             NY   10007‐0033
General Security Indemnity Company of Arizona            199 Water Street Suite 2100                                                                                         New York             NY   10038‐3526
Great Midwest Insurance Company                          800 Gessner Road                       Ste 600                                                                      Houston              TX   77024
Hiscox Inc. on behalf of Certain Underwriters at
Lloyd’s, London.                                         520 Madison Ave. ‐ 32nd Floor                                                                                       New York             NY   10022
Houchens Insurance Group, Inc.                           1240 Fairway St.                                                                                                    Bowling Green        KY   42103
Houston Casualty Company                                 13403 Northwest Freeway                                                                                             Houston              TX   77040
Houston Specialty Insurance Company                      800 Gessner Road                       Ste 600                                                                      Houston              TX   77024
Ironshore Indemnity Inc.                                 175 Berkeley Street                                                                                                 Boston               MA   02116
Ironshore Insurance Ltd.                                 12 Church Street                       Suite 608                                                                    Hamilton                  HM 19        Bermuda
Ironshore Specialty Insurance Company                    520 Madison Ave. ‐ 32nd Floor                                                                                       New York             NY   10022
Landmark American Insurance Company                      945 East Paces Ferry Road Suite 1800                                                                                Atlanta              GA   30326
Lexington Insurance Company                              99 High Street                                                                                                      Boston               MA   02110
Liberty Surplus Insurance Corporation.                   175 Berkeley Street                                                                                                 Boston               MA   02116
Lockton Companies ‐ St. Louis                            Insured's Agent or Broker              3 CityPlace Drive, Suite 900       Agency code: 11825                        St. Louis            MO   63141
Midwest Series of Lockton Companies, LLC                 12747 Olive Boulevard                  #300                                                                         St. Louis            MO   63141
National Union Fire Ins Co of Pittsburgh                 One Liberty Place                      1650 Market Street, Suite 3700                                               Philadelphia         PA   19103
National Union Fire Insurance Company of Pittsburgh,
PA                                                       175 Water Street 18th Floor                                                                                         New York             NY   10038
QBE Insurance Corporation                                c/o CT Corporation                     116 Pine Street                    Suite 320                                 Harrisburg           PA   17101
RKH Specialty                                            Underwriters at Lloyds                 via RKH Specialty                  One Whittington Ave                       London                    EC3V 1LE     United Kingdom
Rockwood Casualty Insurance Company                      654 Main Street                                                                                                     Rockwood             PA   15557
RSUI Indemnity Company                                   945 East Places Ferry Road             Suite 1800                                                                   Atlanta              GA   30326‐1160
Sompo International for and on behalf of Endurance at    Messrs. Mendes and Mount of 750
Lloyd’s, Syndicate 5151                                  Seventh Avenue                                                                                                      New York             NY   10019
Starr Technical Risks Agency Inc.                        399 Park Avenue                        9th Floor                                                                    New York             NY   10022




         In re: Blackhawk Mining, LLC, et al.
         Case No. 19‐11595 (LSS)                                                                                    Page 1 of 2
                                                                Case 19-11595-LSS           Doc 33           Filed 07/20/19     Page 23 of 39
                                                                                                      Exhibit F
                                                                                                 Insurance Service List
                                                                                               Served via overnight mail

NAME                                                 ADDRESS1                      ADDRESS2                          ADDRESS3     ADDRESS4      CITY            STATE POSTAL CODE COUNTRY

The Insurance Company of the State of Pennsylvania   175 Water Street 18th Floor                                                                New York        NY   10038
U.S. Specialty Insurance Company c/o Tokio Marine
HCC Credit Group                                     13403 Northwest Freeway                                                                    Houston         TX   77040‐6094
Van Meter Insurance Agency, Inc.                     Agent or Broker               1240 Fairway St.                                             Bowling Green   KY   42103
Zurich American Insurance Company                    1299 Zurich Way                                                                            Schaumburg      IL   60196




         In re: Blackhawk Mining, LLC, et al.
         Case No. 19‐11595 (LSS)                                                                      Page 2 of 2
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 24 of 39



                       Exhibit G
                                                     Case 19-11595-LSS             Doc 33           Filed 07/20/19           Page 25 of 39
                                                                                          Exhibit G
                                                                                       Sureties Service List
                                                                                    Served as set forth below

NAME                                          ADDRESS1                            ADDRESS2                      CITY         STATE   POSTALCODEEMAIL                     METHOD OF SERVICE
INDEMNITY NATIONAL INSURANCE COMPANY          725 COOL SPRINGS BLVD STE 600                                     FRANKLIN     TN      37067                               Overnight Mail
Lexon Surety Group                            12890 Lebanon Road                                                Mt. Julep    TN      37122‐2870                          Overnight Mail
SMITH‐MANUS                                   ATTN: JACKIE KOESTEL, MARK GUIDRY   2307 RIVER ROAD STE 200       LOUISVILLE   KY      40206‐5005 mguidry@smithmanus.com   Overnight Mail and Email




       In re: Blackhawk Mining, LLC, et al.
       Case No. 19‐11595 (LSS)                                                               Page 1 of 1
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 26 of 39



                       Exhibit H
                                       Case 19-11595-LSS        Doc 33      Filed 07/20/19        Page 27 of 39

                                                                     Exhibit H
                                                            Taxing Authorities Service List
                                                              Served via overnight mail

NAME                                      ADDRESS1                                    ADDRESS2            CITY           STATE   POSTAL CODE
Athens County Treasurer                   15 South Court Street                       Room 234            Athens         OH      45701
Barbour County Sheriff                    36 North Main Street                        Suite 1             Philippi       WV      26416‐1199
Belmont County Treasurer                  101 West Main Street                        Couthouse St        Cairsville     OH      43950
Boone County Sheriff                      200 State Street                            Suite 102           Madison        WV      25130
Braxton County Sheriff                    P.O. Box 486                                                    Sutton         WV      26601
Breathitt County Sheriff                  1137 Main Street                            Suite 206           Jackson        KY      41339
Clay County Sheriff                       P.O. Box 190                                                    Clay           WV      25043
Dodridge County Sheriff                   108 Court Street                            Suite 1             West Union     WV      26456
Fayett County Sheriff                     P.O. Box 34148                                                  Lexington      KY      40588‐4148
Floyd County Sheriff                      P.O. Box 152                                                    Prestonsburg   KY      41653
Gibson County Treasurer                   101 North Main Street                                           Princeton      IN      47670
Gilmer County Sheriff                     10 Howard Street                                                Glenville      WV      36351
Greene County Treasurer                   1R Main Street                              Room 130            Bloomfiled     IN      47424
Hamilton County Treasurer                 100 South Jackson Street                    Room 2              Mcleansboro    IL      62859
Harlan County Sheriff                     210 East Central Street                     Suite 202           Harlan         KY      40831
Harrison County Sheriff                   301 West Main Street                                            Clarksburg     WV      26301
Kanawha County Sheriff                    409 Virginia Street East                    Room 120            Charleston     WV      25301‐2595
Kentucky Department of Revenue            501 High St. Station 38                                         Frankfort      KY      40601

Kentucky Reclamation Guarantee Fund       2 Hudson Hollow                                                 Frankfort      KY      40601
Kentucky State Treasurer                  501 High Street                                                 Frankfort      KY      40620‐0021
Kentucky Workers Compensation Funding
Commission                                #42 Mill Creek Park                                             Frankfort      KY      40602‐1128
Knott County Sheriff                      P.O. Box 1170                                                   Hindman        KY      41822
Knox County Treasurer                     111 N 7th Street                            Suite 1             Vincennes      IN      47591
Leslie County Sheriff                     P.O. Box 912                                                    Hyden          KY      41749
Letcher County Sheriff                    6 Broadway Street                                               Whitesburg     KY      41858
Lewis County Sheriff                      110 Center Avenue                                               Weston         WV      26452
Logan County Sheriff                      300 Stratton Street                         Room 209            Logan          WV      25601

In re: Blackhawk Mining, LLC, et al.
Case No. 19‐11595 (LSS)                                              Page 1 of 2
                                       Case 19-11595-LSS      Doc 33      Filed 07/20/19       Page 28 of 39

                                                                   Exhibit H
                                                          Taxing Authorities Service List
                                                            Served via overnight mail

NAME                                      ADDRESS1                                  ADDRESS2           CITY             STATE   POSTAL CODE
Madison County Treasurer                  157 N Main Street                                            Edwardsville     IL      62025
Marion County Sheriff                     200 Jackson Street                                           Fairmont         WV      26554
Mingo County Sheriff                      P.O. Box 1270                                                Williamson       WV      25661
Morgan County Treasurer                   155 East Main Street                      Room 217           Mcconnelsville   OH      43856
Office Of Surface Mining                  P.O. Box 979068                                              St Louis         MO      63197‐9000
Perry County Sheriff                      P.O. Box 7309                                                Hazard           KY      41702‐7309
Perry County Treasurer                    P.O. Box 288                                                 New Lexington    OH      43764
Pike County Sheriff                       P.O. Box 839                                                 Pikeville        KY      41502
Pike County Treasurer                     801 Main Street                                              Petersburg       IN      47567
Raleigh County Sheriff                    215 Main Street                                              Beckley          WV      25601‐4612
Randolph County Sheriff                   2 Randolph Avenue                                            Elkins           WV      26241
Saline County Treasurer                   10 East Poplar Street                     Suite 21           Harrisburg       IL      62946
St Clair County Treasurer                 10 Public Square                                             Belleville       IL      62220
Sullivan County Treasurer                 100 Couthouse Square                      Room 201           Sullivan         IN      47882
Taylor County Sheriff                     214 West Main Street                      Room 101           Grafton          WV      26354
Tucker County Sheriff                     215 First Street                                             Parsons          WV      26287
United States Treasurer                   Department of Treasury                                       Ogden            UT      84201‐0009
Vigo County Treasurer                     P.O. Box 1466                                                Indianapolis     IN      46266
Vinton County Treasurer                   100 East Main Street                                         Mcarthur         OH      46561
Warrick County Treasurer                  P.O. Box 3445                                                Evansville       IN      47733
White County Treasurer                    P.O. Box 339                                                 Carmi            IN      62861
Wolfe County Sheriff                      P.O. Box 812                                                 Carson           KY      41301
WV State Tax Department                   P.O. Box 11751                                               Charleston       WV      25339‐1751
Wyoming County Sheriff                    P.O. Box 529                                                 Pineville        WV      24874




In re: Blackhawk Mining, LLC, et al.
Case No. 19‐11595 (LSS)                                            Page 2 of 2
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 29 of 39



                       Exhibit I
                                             Case 19-11595-LSS          Doc 33       Filed 07/20/19    Page 30 of 39
                                                                               Exhibit I
                                                                          Utilities Service List
                                                                       Served via overnight mail


NAME                                         ADDRESS1                                ADDRESS2               ADDRESS3   CITY            STATE POSTAL CODE
ADVANCED DISPOSAL SERVICES SOLID WASTE
MIDWEST, LLC                                 P.O. BOX 74008047                                                         CHICAGO         IL    60674‐8047
APPALACHIAN POWER                            P.O. BOX 24415                                                            CANTON          OH    44701‐4415
APPALACHIAN WIRELESS                         P.O. BOX 630734                                                           CINCINNATI      OH    45263‐0734
APPALACHIAN WIRELESS                         APPALACHIAN WIRELESS                    101 TECHNOLOGY TRAIL              IVEL            KY    41642
ARMSTRONG UTILITIES                          P.O. BOX 37749                                                            PHILADELPHIA    PA    19101‐5049
ARMSTRONG UTILITIES                          ONE ARMSTRONG PLACE                                                       BUTLER          PA    16001
AT&T MOBILITY                                P.O. BOX 6463                                                             CAROL STREAM    IL    60197‐6463
AT&T MOBILITY                                1025 LENOX PARK BLVD NE                 (ROXBORO ROAD)                    GROOKHAVEN      GA    30319
BIG SANDY RURAL ELECTRIC COOPERATIVE
CORPORATION                                  504 11TH STREET                                                           PAINTSVILLE     KY    41240
BIRCH COMMUNICATIONS                         P.O. BOX 105066                                                           ATLANTA         GA    30348‐5066
BIRCH COMMUNICATIONS                         4885 RIVERSIDE DRIVE, SUITE 304                                           MACON           GA    31210
BUFFALO CREEK P.S.D                          P.O. BOX 209                                                              AMHERSTDALE     WV    25607
CHAPMANVILLE WATER/SEWER DEPARTMENT          P.O. BOX 426                                                              CHAPMANVILLE    WV    25508‐0426
CHAPMANVILLE WATER/SEWER DEPARTMENT          329 TIGER CIRCLE                                                          CHAPMANVILLE    WV    25508
COOK'S SANITATION SERVICES, INC              P.O. BOX 879                                                              OCEANA          WV    24870
COOK'S SANITATION SERVICES, INC              TIGER RIDGE                                                               OCEANA          WV    28470
DIRECTV                                      P.O. BOX 5007                                                             CAROL STREAM    IL    60197
DIRECTV                                      2230 E. IMPERIAL HIGHWAY                                                  EL SEGUNDO      CA    90245
DOMINION HOPE                                P.O. BOX 26783                                                            RICHMOND        VA    23261‐6783
DOMINION HOPE                                120 Tredegar Street                                                       RICHMOND        VA    23219
DUKE ENERGY CORPORATION                      P.O. BOX 1326                                                             CHARLOTTE       NC    28201‐1326
DUKE ENERGY CORPORATION                      526 S. Church St.                                                         CHARLOTTE       NC    28202
FREELANDVILLE WATER ASSOCIATIONS             P.O. BOX 321A                                                             FREELANDVILLE   IN    47535
FREELANDVILLE WATER ASSOCIATIONS             Highway 58 West                                                           FREELANDVILLE   IN    47535
FRONTIER                                     P.O. BOX 20550                                                            ROCHESTER       NY    14602‐0550
FRONTIER                                     3 HIGH RIDGE PARK                                                         STAMFORD        CT    06905
GEARHEART COMMUNICATIONS, INC.               P.O. BOX 159                                                              HAROLD          KY    41635
GEARHEART COMMUNICATIONS, INC.               20 Laynesville Road                                                       HAROLD          KY    41635
GILBERT WATER                                BOX 1360                                                                  GILBERT         WV    25621
GILBERT WATER                                50 E. Civic Center Drive                                                  GILBERT         AZ    85296
HAZARD UTILITIES                             P.O. BOX 420                                                              HAZARD          KY    41701‐0420

      In re: Blackhawk Mining, LLC, et al.
      Case No. 19‐11595 (LSS)                                                  Page 1 of 4
                                             Case 19-11595-LSS       Doc 33       Filed 07/20/19   Page 31 of 39
                                                                            Exhibit I
                                                                        Utilities Service List
                                                                     Served via overnight mail


NAME                                         ADDRESS1                             ADDRESS2             ADDRESS3      CITY               STATE   POSTAL CODE
HAZARD UTILITIES                             700 MAINSTREET                                                          HAZARD             KY      41701
HYDEN‐LESLIE CO. WATER DISTRICT              P.O. BOX 906                                                            HYDEN              KY      41749
HYDEN‐LESLIE CO. WATER DISTRICT              325 WENDOVER ROAD                                                       HYDEN              KY      41749
KANAWHA P.S.D                                P.O. BOX 8                                                              CABIN CREEK        WV      25035
KANAWHA P.S.D                                14991 MACORKLE AVE                                                      CABIN CREEK        WV      25035
KENTUCKY AMERICAN WATER                      P.O. BOX 371880                                                         PITTSBURGH         PA      15250‐7880
KENTUCKY AMERICAN WATER                      2300 RICHMOND ROAD                                                      LEXINGTON          KY      40502
KENTUCKY POWER COMPANY                       P.O. BOX 24410                                                          CANTON             OH      44701‐4410
KENTUCKY POWER COMPANY                       544 CENTRAL AVE                      SUITE 200                          ASHLAND            KY      41101
KENTUCKY UTILITIES                           P.O. BOX 90019545                                                       LOUISVILLE         KY      40290
KNOX COUNTY WATER, INC.                      654 N. ANSON ROAD                                                       VINCENNES          IN      47591
LEX‐SERV                                     P.O. BOX 742636                                                         CINCINNATI         OH      45274‐2636
LEX‐SERV                                     218 E. MAIN STREET                                                      LEXINGTON          KY      40507
LOGAN COUNTY PUBLIC SERVICE DISTRICT         P.O. BOX 506                                                            LOGAN              WV      25601‐0506
LOGAN COUNTY PUBLIC SERVICE DISTRICT         41 ARMORY ROAD                                                          MONAVILLE          WV      25601
LUMOS NETWORKS                               ONE LUMOS PLAZA                                                         WAYNESBORO         VA      22980
MORGAN SANITATION & RECYCLING CORP           P.O. BOX 779                                                            HANOVER            VA      24839
MORGAN SANITATION & RECYCLING CORP           2449 S HIGHWAY 127                   SUITE 127            P.O. BOX 1238 RUSSELL SPRINGS    KY      42642
MOUNTAIN WATER DISTRICT                      P.O. BOX 3157                                                           PIKEVILLE          KY      41502‐3157
MOUNTAIN WATER DISTRICT                      6332 ZEBULON HIGHWAY                 P.O. BOX 3157                      PIKEVILLE          KY      41501
PERRY COUNTY WATER & SEWER SYSTEM            P.O. BOX 249                                                            VICCO              KY      41773
PERRY COUNTY WATER & SEWER SYSTEM            10638 SOUTH KENTUCKY                 HIGHWAY 15                         SCUDDY             KY      41760
PIKE‐GIBSON WATER, INC.                      P.O. BOX 126                                                            OAKLAND CITY       IN      47660‐0126
PIKE‐GIBSON WATER, INC.                      325 N. JACKSON STREET                                                   OAKLAND CITY       IN      47660

PRESTONSBURG CITY'S UTILITIES COMMISSION     2560 SOUTH LAKE DR.                                                     PRESTONSBURG       KY      41502

PRESTONSBURG CITY'S UTILITIES COMMISSION     2560 SOUTH LAKE DR.                                                     PRESTONSBURG       KY      41653
RILEY & SCOTT GAS CO.                        BOX 507                                                                 PIKEVILLE          KY      41502
SHENTEL                                      P.O. BOX 37014                                                          BALTIMORE          MD      21297‐3014
SHENTEL                                      P.O. BOX 459                                                            EDINBURG           VA      22824
SKYNET COMMUNICATIONS OF KY, LLC             132 COLEMAN ROAD                                                        ELKHORN CITY       KY      41522
SOUTH CHARLESTON SANITARY BOARD              P.O. BOX 8336                                                           SOUTH CHARLESTON   WV      25303

      In re: Blackhawk Mining, LLC, et al.
      Case No. 19‐11595 (LSS)                                               Page 2 of 4
                                             Case 19-11595-LSS        Doc 33      Filed 07/20/19     Page 32 of 39
                                                                            Exhibit I
                                                                        Utilities Service List
                                                                     Served via overnight mail


NAME                                         ADDRESS1                             ADDRESS2               ADDRESS3    CITY               STATE   POSTAL CODE
SOUTH CHARLESTON SANITARY BOARD              1 ROCKCREST DRIVE                    P.O. BOX 8336                      SOUTH CHARLESTON   WV      25309
SOUTHERN WATER & SEWER DISTRICT              P.O. BOX 610                                                            MCDOWELL           KY      41647
SOUTHERN WATER & SEWER DISTRICT              245 KENTUCKY                         ROUTE 680                          MCDOWELL           KY      41647
SPURGEON WATER CORPORATION                   P.O. BOX 676                                                            SPURGEON           IN      47584
SUDDENLINK                                   P.O. BOX 660365                                                         DALLAS             TX      75266‐0365
SUDDENLINK                                   520 MARYVILLE CENTRE DRIVE                                              ST.LOUIS           MO      63141
SWITZ CITY WATER WORKS                       P.O. BOX 191                                                            SWITZ CITY         IN      47465
SWITZ CITY WATER WORKS                       220 CHARLOTTE AVE                    P.O. BOX 191                       SWITZ CITY         IN      47465
TDS                                          P.O. BOX 94510                                                          PALATINE           IL      60094‐4510
THACKER‐GRIGSBY TELEPHONE CO. INC.           P.O. BOX 789                                                            HINDMAN            KY      41822
TIME WARNER CABLE                            P.O. BOX 1060                                                           CAROL STREAM       IL      60132‐1060
TIME WARNER CABLE                            1 TIME WARNER CENTER                                                    NEW YORK           NY      10019
TV SERVICE, INC.                             P.O. BOX 1410                                                           HINDMAN            KY      41822
TV SERVICE, INC.                             60 COMMUNICATION LANE                                                   HINDMAN            KY      41822

UTILITIES DISTRICT OF WESTERN INDIANA REMC   P.O. BOX 427                                                            BLOOMFIELD         IN      47424‐0427

UTILITIES DISTRICT OF WESTERN INDIANA REMC   1666 WEST STATE ROAD 54                                                 BLOOMFIELD         IN      47424
VECTREN ENERGY DELIVERY                      211 NW RIVERSIDE DR.                 ATTN: LINDA FARK                   EVANSVILLE         IN      47708
VERIZON WIRELESS                             P.O. BOX 25505                                                          LEHIGH VALLEY      PA      18008‐5505
VERIZON WIRELESS                             1095 AVENUE OF THE AMERICAS                                             NEW YORK           NY      10013

WASTE CONNECTIONS OF EAST KENTUCKY, INC.     P.O. BOX 808                                                            LILY               KY      40740‐0808

WASTE CONNECTIONS OF EAST KENTUCKY, INC.     3612 E HWY 552                                                          LILY               KY      40740

WASTE MANAGEMENT OF WEST VIRGINIA, INC.      P.O. BOX 13648                                                          PHILADELPHIA       PA      19101‐3648

WASTE MANAGEMENT OF WEST VIRGINIA, INC.      1001 FANNIN STREET                                                      HOUSTON            TX      77002
WEST VIRGINIA AMERICAN WATER                 P.O. BOX 371880                                                         PITTSBURGH         PA      19101‐3648
WEST VIRGINIA AMERICAN WATER                 P.O. BOX 790247                                                         ST. LOUIS          MO      61379
WIN ENERGY REMC                              P.O. BOX 270                                                            SULLIVAN           IN      47882‐0270
WIN ENERGY REMC                              2044 WEST STATE ROAD                                                    SULLIVAN           IN      47882

      In re: Blackhawk Mining, LLC, et al.
      Case No. 19‐11595 (LSS)                                               Page 3 of 4
                                             Case 19-11595-LSS          Doc 33    Filed 07/20/19   Page 33 of 39
                                                                            Exhibit I
                                                                       Utilities Service List
                                                                    Served via overnight mail


NAME                                         ADDRESS1                             ADDRESS2             ADDRESS3    CITY         STATE POSTAL CODE
WINDSTREAM KENTUCKY EAST INC.                P.O. BOX 9001908                                                      LOUISVILLE   KY    40290
WINDSTREAM KENTUCKY EAST INC.                130 WEST NEW CIRCLE ROAD             #170                             LEXINGTON    KY    40505




      In re: Blackhawk Mining, LLC, et al.
      Case No. 19‐11595 (LSS)                                               Page 4 of 4
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 34 of 39



                       Exhibit J
                                       Case 19-11595-LSS     Doc 33      Filed 07/20/19       Page 35 of 39

                                                                  Exhibit J
                                                     Coal Counterparties Email Service List
                                                               Served via email

NAME                                      NOTICE NAME                                   EMAIL
AMERICAN ELECTRIC POWER SERVICE           AMERICAN ELECTRIC POWER SERVICE
CORPORATION (AS AGENT FOR                 CORPORATION AS AGENT FOR APPALACHIAN
APPALACHIAN POWER COMPANY)                POWER COMPANY                                 Gustavo.Fernandez@uniper.energy.com

CARBOFER REPRESENTACOES LTDA              CENTRO EMPRESARIAL CITTA AMERICA              samuel.sheyn@aksteel.com; dave.chmielewski@aksteel.com
COAL ENERGY RESOURCES; INC. ("CER")                                                     tmsefcik@aep.com
COAL NETWORK; LLC                         GERALD QUITTER                                tmsefcik@aep.com
                                                                                        amusapurchasing.contractadministration@arcelormittal.com
CONDOR HOLDINGS; LLC                      ATTN: ROY HONAKER                             ; luke.kosnik@arcelormittal.com
DUKE ENERGY                               ATTN: LEGAL DEPARTMENT                        armcorp816@gmail.com
DUKE ENERGY CAROLINA; LLC; DUKE
ENERGY BUSINESS SERVICES LLC AS AGENT
FOR EACH OF DUKE ENERGY CAROLINAS         DUKE ENERGY KENTUCKY INC.; DUKE ENERGY
LLC;                                      FLORIDA LLC;                                  cerjordan@aol.com; coalenergy247@gmail.com
EES COKE BATTERY; L.L.C.                  ATTN: LEGAL DEPARTMENT                        kbeaver @coronadocoal.com
MOUNTAIN RESOURCE SALES CO. LLC           ATTN: WILLY SAUCERMAN                         cxwilliams@suncoke.com
TITAN FLORIDA LLC ("TITAN")                                                             Thomas.F.Martinelli@dupont.com

                                                                                        NBZ@vitol.com; COALOPSHOUSTON@vitol.com;
                                          ATTN: LEN MESSINA; NANCY ZHENG; ALEX          DNB@vitol.com; xhouaccountsinvoices@vitol.com;
                                          SANMIGUEL; KIMMALY SANTHAVI; DANA             XCLAIMHOU@vitol.com; COALCONTRACTS@vitol.com;
VITOL INC.                                DAIGLE; TINA DYE                              DAH@vitol.com; COALOPSHOUSTON@vitol.com




In re: Blackhawk Mining, LLC, et al.
Case No. 19‐11595 (LSS)                                           Page 1 of 1
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 36 of 39



                       Exhibit K
                                       Case 19-11595-LSS    Doc 33     Filed 07/20/19   Page 37 of 39

                                                                Exhibit K
                                                       Lienholders Email Service List
                                                             Served via email
             NAME                                                NOTICE NAME                        EMAIL
             JEREMY MAY AND NATHAN RAY, ON BEHALF OF
             THEMSELVES AND ALL OTHERS SIMILARLY SITUATED        ATTN: FELIX J. GORA                fgora@rendigs.com
             JEREMY MAY AND NATHAN RAY, ON BEHALF OF             ATTN: JACK A. RAISNER, RENE S.
             THEMSELVES AND ALL OTHERS SIMILARLY SITUATED        ROUPINIAN, ROBERT N. FISHER        jar@outtengolden.com




In re: Blackhawk Mining, LLC, et al.
Case No. 19‐11595 (LSS)                                         Page 1 of 1
Case 19-11595-LSS   Doc 33   Filed 07/20/19   Page 38 of 39



                       Exhibit L
                                                                                                              Case 19-11595-LSS    Doc 33      Filed 07/20/19       Page 39 of 39




                                                                                                                                         Exhibit L
                                                                                                                         Additional Coal Counterparties Service List
                                                                                                                                 Served as set forth below


NAME                                         ADDRESS1                               ADDRESS2                         ADDRESS3                          ADDRESS4              CITY           STATE   POSTAL CODE COUNTRY    FAX            METHOD OF SERVICE
AK STEEL CORPORATION                         ATTN: SAM SHEYN                        9227 CENTRE POINT DRIVE          MIDDLETOWN COKE PLANT                                   WEST CHESTER   OH      45069                  513-425-6262   Overnight Mail and Facsimile
APPALACHAIAN POWER COMPANY                   APPALACHIAN POWER COMPANY              ATTN: TINA SEFCIK                1 RIVERSIDE PLAZA                 14TH FLOOR            COLUMBUS       OH      43215                                 Overnight Mail
ARCELORMITTAL BURNS HARBOR LLC               ATTN: LUKE KOSNIK (SOURCING MANAGER)   250 US HIGHWAY 12                                                                        BURNS HARBOR   IN      46304                                 Overnight Mail
ARMSTRONG RESOURCE MANAGEMENT CORP.
("ARMSTRONG")                                RANDY CAMPBELL                         9600 VALLEY WOODS LANE                                                                   KNOXVILLE      TN      37922                                 Overnight Mail
CORONADO COAL IV LLC                         ATTN: KIPP BEAVER                      100 BILL BAKER WAY                                                                       BECKLEY        WV      25801                                 Overnight Mail
INDIANA HARBOR COKE COMPANY LP               ATTN: CHRISTINA WILLIAMS               3210 WATLING STREET              P.O. BOX 240                                            EAST CHICAGO   INC     46312                                 Overnight Mail
SPRUANCE GENCO LLC ("SG")                    ATTN: THOMAS MARTINELLI                CHESTNUT RUN PLAZA - BLG. 735    974 CENTRE ROAD                                         WILMINGTON     DE      19805                                 Overnight Mail
THE C. REISS COAL COMPANY LLC                ATTN: MARLIN GOHLKE                    C/O ACCOUNTS PAYABLE             PO BOX 188                                              GREEN BAY      WI      54305-0188                            Overnight Mail
UNIPER GLOBAL COMMODITIES SE                 ATTN: GUSTAVO FERNANDEZ                HOLZSTRASSE 6                    D-40221                                                 DUSSELDORF     1JA                  GERMANY                  Overnight Mail
WHITE RIVER COAL SALES INC.                  ATTN: STEVE MACNEIL                    PO BOX 22839                                                                             LEXINGTON      KY      40522-2839                            Overnight Mail




      In re: Blackhawk Mining, LLC, et al.
      Case No. 19-11595 (LSS)                                                                                                            Page 1 of 1
